UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	September 30, 2014 Item 1. Schedule of Investments: Putnam VT Global Asset Allocation Fund The fund's portfolio 9/30/14 (Unaudited) COMMON STOCKS (57.2%) (a) Shares Value Basic materials (2.7%) Aceto Corp. 643 $12,423 Amcor, Ltd. (Australia) 5,120 50,826 Andersons, Inc. (The) 571 35,904 Antofagasta PLC (United Kingdom) 3,363 39,236 ArcelorMittal SA (France) 4,286 58,828 Assa Abloy AB Class B (Sweden) 789 40,461 BASF SE (Germany) 1,133 103,919 BHP Billiton PLC (Australia) 2,147 59,609 BHP Billiton, Ltd. (Australia) 3,873 113,957 Cabot Corp. 428 21,730 Cambrex Corp. (NON) 2,317 43,282 Chemtura Corp. (NON) 1,589 37,071 Compagnie de Saint-Gobain (France) 275 12,526 Croda International PLC (United Kingdom) 426 14,126 Domtar Corp. (Canada) 368 12,928 Dow Chemical Co. (The) 23,200 1,216,608 EMS-Chemie Holding AG (Switzerland) 127 52,606 Fortescue Metals Group, Ltd. (Australia) 2,472 7,482 Glencore Xstrata PLC (United Kingdom) 12,848 71,089 Hi-Crush Partners LP (Units) 734 37,845 Hitachi Metals, Ltd. (Japan) 5,000 89,916 Horsehead Holding Corp. (NON) (S) 2,529 41,804 Innophos Holdings, Inc. 508 27,986 Innospec, Inc. 667 23,945 KapStone Paper and Packaging Corp. (NON) 1,583 44,277 Koninklijke Boskalis Westminster NV (Netherlands) 1,157 64,733 Kraton Performance Polymers, Inc. (NON) 680 12,111 L.B. Foster Co. Class A 532 24,440 Landec Corp. (NON) 4,219 51,683 Limoneira Co. 449 10,637 LSB Industries, Inc. (NON) (S) 1,528 54,565 LyondellBasell Industries NV Class A 7,400 804,084 Minerals Technologies, Inc. 285 17,587 Monsanto Co. 234 26,327 Mota-Engil Africa (Rights) (Portugal) (F) (NON) 5,645 6,139 Mota-Engil SGPS SA (Portugal) 6,309 40,359 Nippon Paint Holdings Co., Ltd. (Japan) 3,000 67,588 NN, Inc. 1,873 50,047 OM Group, Inc. 1,568 40,690 Packaging Corp. of America 1,800 114,876 Reliance Steel & Aluminum Co. 1,500 102,600 Rio Tinto PLC (United Kingdom) 1,118 54,892 S&W Seed Co. (NON) 1,638 6,945 Sherwin-Williams Co. (The) 3,300 722,667 Solvay SA (Belgium) 215 32,961 Sumitomo Metal Mining Co., Ltd. (Japan) 4,000 56,390 Symrise AG (Germany) 475 25,250 Syngenta AG (Switzerland) 196 62,212 Taisei Corp. (Japan) 3,000 16,944 ThyssenKrupp AG (Germany) (NON) 3,642 95,632 Trex Co., Inc. (NON) (S) 1,035 35,780 Tronox, Ltd. Class A 915 23,836 U.S. Silica Holdings, Inc. 549 34,318 UPM-Kymmene OYJ (Finland) 3,793 53,807 Veidekke ASA (Norway) 1,915 19,272 voestalpine AG (Austria) 720 28,457 Wendel SA (France) 494 55,841 Yamato Kogyo Co., Ltd. (Japan) 300 10,040 Zep, Inc. 1,411 19,782 Capital goods (4.2%) ABB, Ltd. (Switzerland) 3,345 74,841 Airbus Group NV (France) 1,009 63,335 Alliant Techsystems, Inc. 352 44,929 Alstom SA (France) (NON) 523 17,862 Altra Industrial Motion Corp. 1,388 40,474 Astronics Corp. (NON) (S) 460 21,914 Atlas Copco AB Class A (Sweden) 3,507 100,248 AviChina Industry & Technology Co., Ltd. (China) 28,000 20,031 AZZ, Inc. 540 22,556 Ball Corp. (S) 2,700 170,829 Canon, Inc. (Japan) 2,000 65,045 Caterpillar, Inc. 5,700 564,471 Chase Corp. 757 23,558 Coway Co., Ltd. (South Korea) 296 23,569 Crown Holdings, Inc. (NON) 13,200 587,664 Cummins, Inc. 4,400 580,712 Daifuku Co., Ltd. (Japan) 1,300 15,300 Daikin Industries, Ltd. (Japan) 300 18,618 Douglas Dynamics, Inc. 1,190 23,205 DXP Enterprises, Inc. (NON) 266 19,599 Faurecia (France) 599 19,077 Franklin Electric Co., Inc. 592 20,566 Gaztransport Et Technigaz SA (France) 308 18,220 Generac Holdings, Inc. (NON) 523 21,202 Greenbrier Cos., Inc. (The) (S) 1,417 103,979 Hitachi, Ltd. (Japan) 2,000 15,222 Hyster-Yale Materials Holdings, Inc. 286 20,483 IDEX Corp. 3,200 231,584 II-VI, Inc. (NON) 1,905 22,422 Ingersoll-Rand PLC 4,400 247,984 JGC Corp. (Japan) 2,000 54,633 Joy Global, Inc. (S) 3,900 212,706 JTEKT Corp (Japan) 1,000 16,747 Kadant, Inc. 781 30,498 Leggett & Platt, Inc. (S) 5,100 178,092 Middleby Corp. (The) (NON) 443 39,042 Miller Industries, Inc. 923 15,599 Mitsubishi Electric Corp. (Japan) 9,000 119,991 MSA Safety, Inc. 332 16,401 Northrop Grumman Corp. 6,200 816,912 NSK, Ltd. (Japan) 1,000 14,255 Orbital Sciences Corp. (NON) 1,442 40,088 OSRAM Licht AG (Germany) (NON) 950 35,347 Polypore International, Inc. (NON) (S) 205 7,977 Raytheon Co. 12,141 1,233,768 Rheinmetall AG (Germany) 217 10,407 Roper Industries, Inc. 4,500 658,305 Safran SA (France) 659 42,667 Singapore Technologies Engineering, Ltd. (Singapore) 20,000 57,139 SMC Corp. (Japan) 100 27,615 Standard Motor Products, Inc. 1,328 45,723 Standex International Corp. 384 28,470 Stoneridge, Inc. (NON) 2,052 23,126 Tenneco, Inc. (NON) 348 18,204 THK Co., Ltd. (Japan) 2,500 62,300 Tower International, Inc. (NON) 1,500 37,785 Vinci SA (France) 2,151 124,542 Wabash National Corp. (NON) 2,825 37,629 WABCO Holdings, Inc. (NON) 5,800 527,510 WESCO International, Inc. (NON) (S) 466 36,469 Communication services (2.2%) Allot Communications, Ltd. (Israel) (NON) 714 8,154 Arris Group, Inc. (NON) 442 12,533 Aruba Networks, Inc. (NON) 470 10,143 BT Group PLC (United Kingdom) 15,030 92,066 CalAmp Corp. (NON) (S) 1,421 25,038 Com Hem Holding AB (Sweden) (NON) 3,397 24,750 Comcast Corp. Class A 25,400 1,366,012 Deutsche Telekom AG (Germany) 4,736 71,539 EchoStar Corp. Class A (NON) 1,127 54,953 Frontier Communications Corp. (S) 4,877 31,749 HSN, Inc. 226 13,870 IDT Corp. Class B 796 12,784 Inteliquent, Inc. 1,178 14,666 Iridium Communications, Inc. (NON) (S) 2,052 18,160 Liberty Global PLC Ser. C (United Kingdom) 416 17,062 Loral Space & Communications, Inc. (NON) 384 27,575 NeuStar, Inc. Class A (NON) 849 21,081 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 200 12,447 NTT DoCoMo, Inc. (Japan) 3,900 65,135 Numericable Group SA (France) (NON) 246 13,125 Orange (France) 4,242 63,550 Quebecor, Inc. Class B (Canada) 1,000 25,126 Ruckus Wireless, Inc. (NON) (S) 1,212 16,192 ShoreTel, Inc. (NON) 1,307 8,692 SK Telecom Co., Ltd. (South Korea) 52 14,280 Spark New Zealand, Ltd. (New Zealand) 6,965 16,155 Spok Holdings, Inc. 1,084 14,103 Tele2 AB Class B (Sweden) 2,215 26,710 Telecom Italia SpA RSP (Italy) 40,519 35,911 Telefonica SA (Spain) 4,099 63,337 Telenor ASA (Norway) 2,670 58,589 Telstra Corp., Ltd. (Australia) 19,143 88,562 Ubiquiti Networks, Inc. (NON) (S) 242 9,082 Verizon Communications, Inc. 33,221 1,660,718 Vodafone Group PLC (United Kingdom) 22,596 74,484 Ziggo NV (Netherlands) (NON) 792 36,977 Conglomerates (0.8%) AMETEK, Inc. 6,700 336,407 Danaher Corp. 10,200 774,996 Exor SpA (Italy) 1,011 39,076 Marubeni Corp. (Japan) 3,000 20,551 Mitsubishi Corp. (Japan) 2,900 59,438 Siemens AG (Germany) 1,723 205,358 Tyco International, Ltd. 600 26,742 Vivendi SA (France) 569 13,713 Consumer cyclicals (6.7%) Adidas AG (Germany) 479 35,828 ADT Corp. (The) (S) 6,550 232,263 ANN, Inc. (NON) 1,019 41,911 Ascena Retail Group, Inc. (NON) 849 11,292 Ascent Capital Group, Inc. Class A (NON) 115 6,923 Atresmedia Corporacion de Medios de Comunicacion SA (Spain) (S) 2,336 35,531 Babcock International Group PLC (United Kingdom) 3,230 56,893 Bayerische Motoren Werke (BMW) AG (Germany) 601 64,527 Big Lots, Inc. 909 39,132 Brown Shoe Co., Inc. 545 14,786 Brunswick Corp. 899 37,884 Bunzl PLC (United Kingdom) 2,306 59,913 Bureau Veritas SA (France) 1,875 41,342 CaesarStone Sdot-Yam, Ltd. (Israel) 312 16,124 Carmike Cinemas, Inc. (NON) 281 8,705 Century Casinos, Inc. (NON) 2,019 10,357 China ZhengTong Auto Services Holdings, Ltd. (China) 20,500 11,989 Compagnie Financiere Richemont SA (Switzerland) 911 74,654 Compass Group PLC (United Kingdom) 7,143 115,365 Conn's, Inc. (NON) (S) 1,858 56,242 Continental AG (Germany) 598 113,703 Cooper Tire & Rubber Co. 1,707 48,991 Corporate Executive Board Co. (The) 237 14,237 Ctrip.com International, Ltd. ADR (China) (NON) 200 11,352 Daimler AG (Registered Shares) (Germany) 578 44,332 Dalata Hotel Group PLC (Ireland) (NON) 3,291 12,594 Deckers Outdoor Corp. (NON) 910 88,434 Deluxe Corp. 1,303 71,873 Demand Media, Inc. (NON) 263 2,328 Denso Corp. (Japan) 1,000 46,142 Ennis, Inc. 1,123 14,790 Expedia, Inc. (S) 2,950 258,479 Experian PLC (United Kingdom) 4,428 70,336 Fuji Heavy Industries, Ltd. (Japan) 4,200 139,038 G&K Services, Inc. Class A 480 26,582 GameStop Corp. Class A (S) 4,500 185,400 Gap, Inc. (The) 6,700 279,323 Geberit International AG (Switzerland) 185 59,595 General Motors Co. 6,200 198,028 Genesco, Inc. (NON) 217 16,221 Global Cash Access Holdings, Inc. (NON) 5,109 34,486 GNC Holdings, Inc. Class A 1,338 51,834 Green Dot Corp. Class A (NON) 782 16,531 Hanesbrands, Inc. 2,800 300,832 Harbinger Group, Inc. (NON) 3,880 50,906 Harley-Davidson, Inc. 7,200 419,040 Hilton Worldwide Holdings, Inc. (NON) 24,000 591,120 Home Depot, Inc. (The) 15,300 1,403,622 ITV PLC (United Kingdom) 27,266 91,691 KAR Auction Services, Inc. 1,291 36,961 Kate Spade & Co. (NON) 479 12,564 Kimberly-Clark Corp. 11,800 1,269,326 Kingfisher PLC (United Kingdom) 2,518 13,197 Lenta, Ltd. 144A GDR (Russia) (NON) 1,670 17,819 Lions Gate Entertainment Corp. (S) 1,687 55,620 Live Nation Entertainment, Inc. (NON) 2,090 50,202 Lowe's Cos., Inc. 14,300 756,756 Luxottica Group SpA (Italy) 512 26,604 Macy's, Inc. 7,800 453,804 Marcus Corp. 1,694 26,765 Marriott Vacations Worldwide Corp. (NON) 463 29,359 MasterCard, Inc. Class A 1,000 73,920 MAXIMUS, Inc. 322 12,922 Mediaset SpA (Italy) (NON) 3,612 13,819 Melco Crown Entertainment, Ltd. ADR (Hong Kong) (S) 700 18,403 MGM China Holdings, Ltd. (Hong Kong) 20,800 59,913 Mitra Adiperkasa Tbk PT (Indonesia) 41,900 18,916 National CineMedia, Inc. 3,285 47,665 Next PLC (United Kingdom) 1,258 134,674 Nissan Motor Co., Ltd. (Japan) 3,400 33,174 Nu Skin Enterprises, Inc. Class A 658 29,630 Omnicom Group, Inc. (S) 6,400 440,704 Panasonic Corp. (Japan) 10,500 125,004 Penn National Gaming, Inc. (NON) 2,680 30,043 PGT, Inc. (NON) 2,882 26,860 Pitney Bowes, Inc. (S) 1,167 29,163 Priceline Group, Inc. (The) (NON) 300 347,574 Puregold Price Club, Inc. (Philippines) 10,200 7,879 Randstad Holding NV (Netherlands) 420 19,503 Remy International, Inc. 766 15,726 Renault SA (France) 802 57,888 Scripps Networks Interactive Class A 3,000 234,270 SeaWorld Entertainment, Inc. 1,877 36,095 Select Comfort Corp. (NON) 1,105 23,117 Shimano, Inc. (Japan) 1,000 121,703 Sinclair Broadcast Group, Inc. Class A 506 13,202 Six Flags Entertainment Corp. 517 17,780 SJM Holdings, Ltd. (Hong Kong) 19,000 36,269 Sonic Automotive, Inc. Class A 1,239 30,368 Sony Corp. (Japan) 2,300 41,445 Sports Direct International PLC (United Kingdom) (NON) 2,384 23,792 Steven Madden, Ltd. (NON) 425 13,698 Suzuki Motor Corp. (Japan) 3,500 116,140 Swatch Group AG (The) (Switzerland) 94 44,537 Thomas Cook Group PLC (United Kingdom) (NON) 17,746 33,999 TiVo, Inc. (NON) 5,515 70,564 Toyota Motor Corp. (Japan) 2,900 170,424 TUI Travel PLC (United Kingdom) 8,248 51,804 Vail Resorts, Inc. 178 15,443 Valeo SA (France) 705 78,196 Viacom, Inc. Class B 9,100 700,154 VOXX International Corp. (NON) 1,060 9,858 WH Smith PLC (United Kingdom) 966 16,930 Wirecard AG (Germany) 381 14,075 WPP PLC (United Kingdom) 3,080 61,607 Wyndham Worldwide Corp. 3,300 268,158 Consumer staples (4.4%) Affinity Education Group, Ltd. (Australia) (NON) 6,184 7,068 Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 556 49,401 Anheuser-Busch InBev NV (Belgium) 1,662 184,365 Associated British Foods PLC (United Kingdom) 2,501 108,349 Barrett Business Services, Inc. 374 14,769 Bloomin' Brands, Inc. (NON) 988 18,120 Blue Nile, Inc. (NON) 495 14,132 Boulder Brands, Inc. (NON) 437 5,956 Bright Horizons Family Solutions, Inc. (NON) 710 29,863 British American Tobacco (BAT) PLC (United Kingdom) 1,436 80,716 Calbee, Inc. (Japan) 2,900 95,003 Carrefour SA (France) 1,934 59,588 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 10,000 644 Chegg, Inc. (NON) 2,206 13,765 Colgate-Palmolive Co. 3,500 228,270 Core-Mark Holding Co., Inc. 808 42,856 Coty, Inc. Class A (S) 2,281 37,751 CVS Health Corp. 19,600 1,559,964 Diageo PLC (United Kingdom) 1,912 55,284 Distribuidora Internacional de Alimentacion SA (Spain) 5,877 41,913 Dr. Pepper Snapple Group, Inc. 10,900 700,979 G8 Education, Ltd. (Australia) 6,105 27,309 Genuine Parts Co. 5,700 499,947 Geo Group, Inc. (The) (R) 317 12,116 Grand Canyon Education, Inc. (NON) 254 10,356 Groupon, Inc. (NON) (S) 1,442 9,633 Heineken Holding NV (Netherlands) 979 64,660 Henkel AG & Co. KGaA (Preference) (Germany) 609 60,813 ITOCHU Corp. (Japan) 1,000 12,228 ITT Educational Services, Inc. (NON) (S) 590 2,531 Japan Tobacco, Inc. (Japan) 2,800 91,141 Kao Corp. (Japan) 2,000 78,010 Kerry Group PLC Class A (Ireland) 887 62,547 Kforce, Inc. 1,564 30,607 Koninklijke Ahold NV (Netherlands) 4,632 74,905 Korn/Ferry International (NON) 833 20,742 Krispy Kreme Doughnuts, Inc. (NON) 1,133 19,442 L'Oreal SA (France) 369 58,440 ManpowerGroup, Inc. 5,400 378,540 Mondelez International, Inc. Class A 26,200 897,743 MWI Veterinary Supply, Inc. (NON) 195 28,938 Nestle SA (Switzerland) 3,912 286,944 New Oriental Education & Technology Group, Inc. ADR (China) (S) 1,200 27,840 Nutraceutical International Corp. (NON) 559 11,689 On Assignment, Inc. (NON) 1,288 34,583 Papa John's International, Inc. 804 32,152 Philip Morris International, Inc. 14,628 1,219,975 Pinnacle Foods, Inc. 879 28,699 Popeyes Louisiana Kitchen, Inc. (NON) 621 25,151 Reckitt Benckiser Group PLC (United Kingdom) 674 58,338 Rightmove PLC (United Kingdom) 377 13,069 SABMiller PLC (United Kingdom) 935 51,956 Seven & I Holdings Co., Ltd. (Japan) 300 11,647 Shutterfly, Inc. (NON) 175 8,530 SpartanNash Co. 764 14,860 Suntory Beverage & Food, Ltd. (Japan) 1,900 67,426 TrueBlue, Inc. (NON) 2,110 53,299 Ulker Biskuvi Sanayi AS (Turkey) 2,096 13,910 Unilever NV ADR (Netherlands) 1,506 59,863 Unilever PLC (United Kingdom) 1,152 48,086 United Natural Foods, Inc. (NON) 245 15,058 USANA Health Sciences, Inc. (NON) 194 14,290 WH Group, Ltd. 144A (Hong Kong) (NON) 19,496 16,019 WM Morrison Supermarkets PLC (United Kingdom) 1,382 3,770 Wolseley PLC (United Kingdom) 468 24,587 Woolworths, Ltd. (Australia) 1,153 34,470 Zalando SE (Germany) (NON) 80 2,172 Energy (4.4%) AMEC PLC (United Kingdom) 3,947 70,262 Baker Hughes, Inc. 6,900 448,914 Beijing Jingneng Clean Energy Co., Ltd. (China) 32,000 13,732 BG Group PLC (United Kingdom) 4,646 85,462 BP PLC (United Kingdom) 20,495 150,181 Cabot Oil & Gas Corp. 6,900 225,561 Callon Petroleum Co. (NON) 5,524 48,666 Delek US Holdings, Inc. 1,590 52,661 Dril-Quip, Inc. (NON) 1,000 89,400 EnCana Corp. (Canada) 2,300 48,836 EOG Resources, Inc. 7,800 772,356 EP Energy Corp. Class A (NON) (S) 2,012 35,170 Exxon Mobil Corp. 16,304 1,533,391 Ezion Holdings, Ltd. (Singapore) 21,680 30,773 FutureFuel Corp. 2,497 29,689 Genel Energy PLC (United Kingdom) (NON) 3,012 40,735 Gulfport Energy Corp. (NON) 302 16,127 Halliburton Co. 10,917 704,256 Key Energy Services, Inc. (NON) 3,083 14,922 Kodiak Oil & Gas Corp. (NON) 1,913 25,959 Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 2,494 100 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 2,494 100 Oceaneering International, Inc. 2,000 130,340 Oil States International, Inc. (NON) 1,300 80,470 Rosetta Resources, Inc. (NON) 288 12,833 Royal Dutch Shell PLC Class A (United Kingdom) 3,815 145,512 Royal Dutch Shell PLC Class A (United Kingdom) 2,618 99,926 Royal Dutch Shell PLC Class B (United Kingdom) 3,020 119,133 Schlumberger, Ltd. 15,900 1,616,871 Statoil ASA (Norway) 3,990 108,559 Stone Energy Corp. (NON) 876 27,471 Suncor Energy, Inc. (Canada) 1,068 38,650 Superior Energy Services, Inc. 17,700 581,799 Total SA (France) (S) 2,177 140,695 Unit Corp. (NON) 426 24,985 Vaalco Energy, Inc. (NON) 2,431 20,664 W&T Offshore, Inc. 806 8,866 Woodside Petroleum, Ltd. (Australia) 1,549 54,924 WPX Energy, Inc. (NON) 12,600 303,156 Financials (11.7%) Access National Corp. 730 11,848 ACE, Ltd. 295 30,937 Admiral Group PLC (United Kingdom) 760 15,756 AG Mortgage Investment Trust, Inc. (R) 440 7,832 Ageas (Belgium) 1,914 63,546 Agree Realty Corp. (R) 737 20,179 AIA Group, Ltd. (Hong Kong) 35,000 180,634 Alleghany Corp. (NON) 800 334,520 Allianz SE (Germany) 732 118,588 Allied World Assurance Co. Holdings AG 1,485 54,707 Altisource Portfolio Solutions SA (NON) (S) 282 28,426 American Equity Investment Life Holding Co. 1,729 39,560 American International Group, Inc. 900 48,618 Amtrust Financial Services, Inc. (S) 936 37,272 Aon PLC 10,100 885,467 Arlington Asset Investment Corp. Class A (S) 505 12,832 ARMOUR Residential REIT, Inc. (R) 2,343 9,021 Ashford Hospitality Prime, Inc. (R) 552 8,407 Ashford Hospitality Trust, Inc. (R) 2,754 28,146 Assicurazioni Generali SpA (Italy) 4,205 88,257 Australia & New Zealand Banking Group, Ltd. (Australia) 2,134 57,661 AvalonBay Communities, Inc. (R) 4,800 676,656 AXA SA (France) 3,620 89,150 Banco Bilbao Vizcaya Argentaria SA (Rights) (Spain) (NON) 6,725 671 Banco Bilbao Vizcaya Argentaria SA (Spain) 6,725 80,551 Banco Latinoamericano de Exportaciones SA Class E (Panama) (S) 1,648 50,561 Banco Santander SA (Spain) 9,573 91,583 Bank of Ireland (Ireland) (NON) 128,153 50,202 Bank of New York Mellon Corp. (The) 15,500 600,315 Bank of Queensland, Ltd. (Australia) 3,001 30,435 Bank of Yokohama, Ltd. (The) (Japan) 12,000 66,056 Bankia SA (Spain) (NON) 32,507 60,219 Barclays PLC (United Kingdom) 17,408 64,130 Bellway PLC (United Kingdom) 906 22,896 Berkshire Hathaway, Inc. Class B (NON) 800 110,512 BNP Paribas SA (France) 1,010 66,790 BofI Holding, Inc. (NON) (S) 481 34,974 Cardinal Financial Corp. 1,436 24,513 CBL & Associates Properties, Inc. (R) 980 17,542 CBRE Group, Inc. Class A (NON) 16,100 478,814 Challenger, Ltd. (Australia) 13,000 81,096 Chubb Corp. (The) 7,500 683,100 Citizens & Northern Corp. 928 17,632 City National Corp. 3,300 249,711 CNO Financial Group, Inc. 1,830 31,037 CNP Assurances (France) 3,850 72,484 Commonwealth Bank of Australia (Australia) 2,679 175,916 Credicorp, Ltd. (Peru) 159 24,389 Credit Acceptance Corp. (NON) 189 23,827 Credit Agricole SA (France) 6,547 98,369 Credit Suisse Group AG (Switzerland) 1,359 37,464 CSI Properties, Ltd. (Hong Kong) 350,000 14,646 CYS Investments, Inc. (R) 1,399 11,528 DBS Group Holdings, Ltd. (Singapore) 5,000 72,088 Deutsche Bank AG (Germany) 1,629 57,138 Dexus Property Group (Australia) (R) 58,308 56,707 Discover Financial Services 13,600 875,704 DNB ASA (Norway) 875 16,364 Dubai Islamic Bank PJSC (United Arab Emirates) 15,666 35,229 East West Bancorp, Inc. 505 17,170 Education Realty Trust, Inc. (R) 3,995 41,069 Encore Capital Group, Inc. (NON) (S) 1,003 44,443 EPR Properties (R) 415 21,032 Erste Group Bank AG (Czech Republic) 308 7,021 Essex Property Trust, Inc. (R) 3,600 643,500 Eurazeo SA (France) 357 25,687 Farmers Capital Bank Corp. (NON) 663 14,937 Federal Agricultural Mortgage Corp. Class C 661 21,245 Federal Realty Investment Trust (R) 1,500 177,690 Financial Institutions, Inc. 959 21,558 First Community Bancshares Inc. 908 12,975 First Industrial Realty Trust (R) 881 14,898 First NBC Bank Holding Co. (NON) 557 18,242 First Niagara Financial Group, Inc. 14,100 117,453 FirstMerit Corp. 1,126 19,818 Flushing Financial Corp. 935 17,082 Genworth Financial, Inc. Class A (NON) 5,563 72,875 Goldman Sachs Group, Inc. (The) 8,500 1,560,345 GPT Group (Australia) (R) 17,786 60,135 Grupo Financiero Banorte SAB de CV (Mexico) 3,900 24,976 Hammerson PLC (United Kingdom) (R) 4,545 42,252 Hang Seng Bank, Ltd. (Hong Kong) 4,100 65,860 Hanmi Financial Corp. 1,895 38,203 Heartland Financial USA, Inc. 646 15,426 Heritage Financial Group, Inc. 841 16,980 HFF, Inc. Class A 1,824 52,805 Hibernia REIT PLC (Ireland) (NON) (R) 30,247 43,943 Hongkong Land Holdings, Ltd. (Hong Kong) 2,000 13,574 HSBC Holdings PLC (United Kingdom) 21,228 216,045 ING Groep NV GDR (Netherlands) (NON) 7,124 101,330 Insurance Australia Group, Ltd. (Australia) 15,785 84,634 Intact Financial Corp. (Canada) 244 15,798 Invesco Mortgage Capital, Inc. (R) 709 11,145 Investor AB Class B (Sweden) 1,853 65,187 Investors Real Estate Trust (R) 1,995 15,362 iStar Financial, Inc. (NON) (R) 1,671 22,559 Joyo Bank, Ltd. (The) (Japan) 10,000 49,132 JPMorgan Chase & Co. 32,743 1,972,438 Kilroy Realty Corp. (R) 1,500 89,160 KKR & Co. LP 1,000 22,300 Legal & General Group PLC (United Kingdom) 18,277 67,808 Lexington Realty Trust (R) (S) 3,864 37,829 Lloyds Banking Group PLC (United Kingdom) (NON) 127,823 158,388 LTC Properties, Inc. (R) 1,034 38,144 Maiden Holdings, Ltd. (Bermuda) 1,584 17,551 MainSource Financial Group, Inc. 1,423 24,547 Meta Financial Group, Inc. 524 18,476 Metro Bank PLC (acquired 01/15/14, cost $19,115) (Private) (United Kingdom) (F) (RES) (NON) 898 18,626 MFA Financial, Inc. (R) 2,350 18,283 MicroFinancial, Inc. 1,059 8,536 Mitsubishi Estate Co., Ltd. (Japan) 1,000 22,528 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 13,000 73,587 Mitsui Fudosan Co., Ltd. (Japan) 1,000 30,666 Mizuho Financial Group, Inc. (Japan) 7,700 13,762 Morgan Stanley 19,200 663,744 Muenchener Rueckversicherungs AG (Germany) 250 49,484 National Australia Bank, Ltd. (Australia) 2,193 62,214 National Health Investors, Inc. (R) (S) 576 32,913 Natixis (France) 6,863 47,204 Nelnet, Inc. Class A 1,065 45,891 OFG Bancorp (Puerto Rico) 866 12,973 One Liberty Properties, Inc. (R) 965 19,522 Pacific Premier Bancorp, Inc. (NON) 883 12,406 PacWest Bancorp 774 31,912 PartnerRe, Ltd. 2,900 318,681 Peoples Bancorp, Inc. 884 20,995 Performant Financial Corp. (NON) 3,878 31,334 Persimmon PLC (United Kingdom) 748 16,077 PHH Corp. (NON) (S) 763 17,061 PNC Financial Services Group, Inc. 15,000 1,283,700 Popular, Inc. (Puerto Rico) (NON) 746 21,959 Portfolio Recovery Associates, Inc. (NON) (S) 958 50,036 ProAssurance Corp. 579 25,517 Prudential PLC (United Kingdom) 7,427 164,960 PS Business Parks, Inc. (R) 578 44,009 Public Storage (R) 3,900 646,776 Ramco-Gershenson Properties Trust (R) 1,116 18,135 Rayonier, Inc. (R) 2,300 71,622 Regional Management Corp. (NON) 1,270 22,797 Regus PLC (United Kingdom) 14,948 41,061 Republic Bancorp, Inc. Class A 577 13,669 Resona Holdings, Inc. (Japan) 19,600 110,617 Santander Consumer USA Holdings, Inc. 4,900 87,269 Scentre Group (Australia) (NON)(R) 5,052 14,467 SCOR SE (France) 532 16,597 Select Income REIT (R) 720 17,316 Shopping Centres Australasia Property Group (Australia) (R) 9,331 13,708 Skandinaviska Enskilda Banken AB (Sweden) 5,505 73,128 Societe Generale SA (France) 376 19,112 Sovran Self Storage, Inc. (R) 191 14,203 St James's Place PLC (United Kingdom) 2,234 26,269 Starwood Property Trust, Inc. (R) 551 12,100 Starwood Waypoint Residential Trust (NON) (R) 111 2,887 State Street Corp. 11,500 846,515 Sumitomo Mitsui Financial Group, Inc. (Japan) 3,100 126,504 Sumitomo Warehouse Co., Ltd. (The) (Japan) 4,000 21,135 Summit Hotel Properties, Inc. (R) 2,488 26,821 Sun Hung Kai Properties, Ltd. (Hong Kong) 1,000 14,149 Surya Semesta Internusa Tbk PT (Indonesia) 379,100 23,030 Swedbank AB Class A (Sweden) 2,746 68,796 Symetra Financial Corp. 1,569 36,605 Tokyo Tatemono Co., Ltd. (Japan) 10,000 80,978 TSB Banking Group PLC (United Kingdom) (NON) (S) 6,249 28,029 Two Harbors Investment Corp. (R) 30,200 292,034 UBS AG (Switzerland) 6,111 106,027 UniCredit SpA (Italy) 14,323 112,164 United Community Banks, Inc. 935 15,390 United Insurance Holdings Corp. 1,581 23,715 Universal Health Realty Income Trust (R) 245 10,212 Visa, Inc. Class A (S) 5,400 1,152,198 WageWorks, Inc. (NON) (S) 623 28,365 Wells Fargo & Co. 2,285 118,523 Westfield Group (Australia) 4,294 27,928 Westpac Banking Corp. (Australia) 2,448 68,581 Wheelock and Co., Ltd. (Hong Kong) 16,000 76,219 WisdomTree Investments, Inc. (NON) (S) 2,794 31,796 Health care (8.0%) AbbVie, Inc. (S) 14,900 860,624 ACADIA Pharmaceuticals, Inc. (NON) (S) 680 16,837 Accuray, Inc. (NON) 1,865 13,540 Actavis PLC (NON) 200 48,256 Actelion, Ltd. (Switzerland) 1,131 132,601 Aegerion Pharmaceuticals, Inc. (NON) (S) 788 26,303 Aetna, Inc. 8,800 712,800 Alere, Inc. (NON) 1,665 64,569 Align Technology, Inc. (NON) 318 16,434 Alkermes PLC (NON) 571 24,479 AMAG Pharmaceuticals, Inc. (NON) (S) 2,256 71,989 Amedisys, Inc. (NON) 836 16,862 AmSurg Corp. (NON) 639 31,982 Ariad Pharmaceuticals, Inc. (NON) 3,915 21,141 Array BioPharma, Inc. (NON) 1,920 6,854 Asaleo Care, Ltd. (Australia) (NON) 10,701 17,860 Astellas Pharma, Inc. (Japan) 6,000 89,422 AstraZeneca PLC (United Kingdom) 2,677 191,791 AtriCure, Inc. (NON) 808 11,894 Auxilium Pharmaceuticals, Inc. (NON) 664 19,820 Bayer AG (Germany) 1,282 179,548 Biospecifics Technologies Corp. (NON) 359 12,673 Cardinal Health, Inc. 8,100 606,852 Cardiome Pharma Corp. (Canada) (NON) 3,235 28,889 Celgene Corp. (NON) 9,900 938,322 Centene Corp. (NON) 187 15,467 Charles River Laboratories International, Inc. (NON) 2,100 125,454 Chemed Corp. (S) 700 72,030 China Biologic Products, Inc. (China) (NON) 300 16,188 China Pioneer Pharma Holdings, Ltd. (China) 21,000 16,570 Chugai Pharmaceutical Co., Ltd. (Japan) 3,600 104,044 Coloplast A/S Class B (Denmark) 1,402 117,328 Community Health Systems, Inc. (NON) 910 49,859 Computer Programs & Systems, Inc. 160 9,198 Conatus Pharmaceuticals, Inc. (NON) (S) 281 1,720 Conmed Corp. 1,284 47,303 Cubist Pharmaceuticals, Inc. (NON) 832 55,195 DexCom, Inc. (NON) 274 10,957 Eli Lilly & Co. 7,163 464,521 Enanta Pharmaceuticals, Inc. (NON) (S) 259 10,249 Gilead Sciences, Inc. (NON) 4,500 479,025 GlaxoSmithKline PLC (United Kingdom) 5,744 131,469 Glenmark Pharmaceuticals, Ltd. (India) 1,421 16,605 Globus Medical, Inc. Class A (NON) 817 16,070 Greatbatch, Inc. (NON) 1,017 43,334 Grifols SA ADR (Spain) 1,056 37,097 Health Net, Inc. (NON) 2,565 118,272 HealthSouth Corp. 214 7,897 Henry Schein, Inc. (NON) 3,100 361,057 Hill-Rom Holdings, Inc. 919 38,074 Hisamitsu Pharmaceutical Co., Inc. (Japan) 900 32,355 Impax Laboratories, Inc. (NON) 1,176 27,883 Inovio Pharmaceuticals, Inc. (NON) (S) 477 4,698 Insulet Corp. (NON) (S) 488 17,983 Insys Therapeutics, Inc. (NON) 1,096 42,503 Intuitive Surgical, Inc. (NON) 900 415,638 Isis Pharmaceuticals, Inc. (NON) (S) 541 21,007 Jazz Pharmaceuticals PLC (NON) 1,102 176,937 Johnson & Johnson 18,210 1,941,004 Kindred Healthcare, Inc. 1,175 22,795 Mallinckrodt PLC (NON) 260 23,439 McKesson Corp. 5,200 1,012,284 Medicines Co. (The) (NON) 740 16,517 Merck & Co., Inc. 818 48,491 Merrimack Pharmaceuticals, Inc. (NON) 1,941 17,042 Mettler-Toledo International, Inc. (NON) 600 153,678 Myriad Genetics, Inc. (NON) (S) 2,500 96,425 Nektar Therapeutics (NON) (S) 1,315 15,872 Novartis AG (Switzerland) 1,435 135,146 Novo Nordisk A/S Class B (Denmark) 1,977 94,201 NPS Pharmaceuticals, Inc. (NON) 650 16,900 Omega Healthcare Investors, Inc. (R) 492 16,821 OraSure Technologies, Inc. (NON) 6,645 47,977 Pfizer, Inc. 46,523 1,375,685 Prestige Brands Holdings, Inc. (NON) 987 31,949 Providence Service Corp. (The) (NON) 1,043 50,460 Puma Biotechnology, Inc. (NON) 77 18,370 Receptos, Inc. (NON) 245 15,217 Repligen Corp. (NON) (S) 931 18,536 Retrophin, Inc. (NON) (S) 777 7,009 Roche Holding AG-Genusschein (Switzerland) 608 180,030 Sanofi (France) 2,367 267,034 Shire PLC (United Kingdom) 1,197 103,456 Spectranetics Corp. (The) (NON) (S) 659 17,510 STAAR Surgical Co. (NON) (S) 2,332 24,789 Steris Corp. 422 22,771 Sucampo Pharmaceuticals, Inc. Class A (NON) (S) 1,298 8,437 Sunesis Pharmaceuticals, Inc. (NON) 629 4,491 Suzuken Co., Ltd. (Japan) 700 20,183 Takeda Pharmaceutical Co., Ltd. (Japan) 700 30,448 TESARO, Inc. (NON) 370 9,960 Threshold Pharmaceuticals, Inc. (NON) 2,138 7,718 Trevena, Inc. (NON) 1,068 6,857 Trinity Biotech PLC ADR (Ireland) 736 13,447 Triple-S Management Corp. Class B (Puerto Rico) (NON) 490 9,751 UCB SA (Belgium) 248 22,510 United Therapeutics Corp. (NON) 3,800 488,870 Valeant Pharmaceuticals International, Inc. (NON) 100 13,120 WellPoint, Inc. 7,000 837,340 West Pharmaceutical Services, Inc. 888 39,747 Technology (8.9%) Activision Blizzard, Inc. 22,800 474,012 Acxiom Corp. (NON) 1,078 17,841 Advanced Energy Industries, Inc. (NON) 661 12,420 Alcatel-Lucent (France) (NON) 11,624 35,898 Amber Road, Inc. (NON) 338 5,861 Amdocs, Ltd. 7,000 321,160 Anixter International, Inc. 426 36,142 AOL, Inc. (NON) 446 20,048 Apple, Inc. 22,204 2,237,053 ASML Holding NV (Netherlands) 844 83,768 Aspen Technology, Inc. (NON) 774 29,195 AVG Technologies NV (Netherlands) (NON) 787 13,048 Bottomline Technologies, Inc. (NON) 294 8,111 Broadcom Corp. Class A 22,000 889,240 Brother Industries, Ltd. (Japan) 4,000 74,083 CACI International, Inc. Class A (NON) 579 41,265 Cavium, Inc. (NON) 238 11,836 Ceva, Inc. (NON) 667 8,964 Cirrus Logic, Inc. (NON) 651 13,573 Commvault Systems, Inc. (NON) 188 9,475 Computer Sciences Corp. 10,200 623,730 Cornerstone OnDemand, Inc. (NON) (S) 541 18,616 CSG Systems International, Inc. (S) 352 9,251 Dun & Bradstreet Corp. (The) 2,700 317,169 eBay, Inc. (NON) 10,600 600,278 Electronic Arts, Inc. (NON) 1,300 46,293 EnerSys 1,034 60,634 Engility Holdings, Inc. (NON) 641 19,980 Entegris, Inc. (NON) 2,201 25,312 Extreme Networks, Inc. (NON) 3,351 16,051 F5 Networks, Inc. (NON) (S) 4,800 569,952 Facebook, Inc. Class A (NON) 9,500 750,880 Fairchild Semiconductor International, Inc. (NON) 861 13,371 FANUC Corp. (Japan) 600 108,351 FEI Co. 263 19,835 Freescale Semiconductor, Ltd. (NON) (S) 1,054 20,585 Fujitsu, Ltd. (Japan) 9,000 55,447 GenMark Diagnostics, Inc. (NON) (S) 1,832 16,433 Gentex Corp. 5,100 136,527 Google, Inc. Class A (NON) 391 230,068 Google, Inc. Class C (NON) 29 16,743 GT Advanced Technologies, Inc. (NON) 1,669 18,075 Hollysys Automation Technologies, Ltd. (China) (NON) 700 15,743 Hoya Corp. (Japan) 3,100 104,190 inContact, Inc. (NON) 1,204 10,469 InnerWorkings, Inc. (NON) 3,404 27,538 Integrated Silicon Solutions, Inc. 2,772 38,087 IntraLinks Holdings, Inc. (NON) 2,337 18,930 InvenSense, Inc. (NON) 609 12,016 Konica Minolta Holdings, Inc. (Japan) 3,800 41,170 L-3 Communications Holdings, Inc. 6,400 761,088 Leidos Holdings, Inc. 5,400 185,382 Lexmark International, Inc. Class A (S) 465 19,763 LivePerson, Inc. (NON) 763 9,606 Manhattan Associates, Inc. (NON) 1,620 54,140 Marvell Technology Group, Ltd. 25,700 346,436 MeetMe, Inc. (NON) (S) 5,262 10,366 Mellanox Technologies, Ltd. (Israel) (NON) (S) 336 15,076 Mentor Graphics Corp. 2,522 51,688 Microsemi Corp. (NON) 550 13,976 Microsoft Corp. 4,511 209,130 MTS Systems Corp. (S) 218 14,881 NetApp, Inc. 18,100 777,576 Netscout Systems, Inc. (NON) 567 25,969 NIC, Inc. 1,409 24,263 Nimble Storage, Inc. (NON) 553 14,361 NTT Data Corp. (Japan) 900 32,295 Oracle Corp. 39,982 1,530,511 Perficient, Inc. (NON) 1,175 17,613 Photronics, Inc. (NON) 2,227 17,927 Plantronics, Inc. 192 9,174 Power Integrations, Inc. 373 20,108 Proofpoint, Inc. (NON) (S) 366 13,593 PTC, Inc. (NON) 715 26,384 Qihoo 360 Technology Co., Ltd. ADR (China) (NON) 200 13,494 Quantum Corp. (NON) 11,050 12,818 RF Micro Devices, Inc. (NON) (S) 4,857 56,050 Rockwell Automation, Inc. 2,800 307,664 Rovi Corp. (NON) 1,157 22,845 Safeguard Scientifics, Inc. (NON) (S) 772 14,205 Samsung Electronics Co., Ltd. (South Korea) 31 34,704 SanDisk Corp. 2,000 195,900 SAP AG (Germany) 445 32,089 Sartorius AG (Preference) (Germany) 153 17,246 Semtech Corp. (NON) 569 15,448 Silergy Corp. (Taiwan) 1,198 9,430 Silicon Image, Inc. (NON) 3,618 18,235 SK Hynix, Inc. (South Korea) (NON) 459 20,316 Skyworth Digital Holdings, Ltd. (China) 66,000 34,262 SoftBank Corp. (Japan) 1,600 112,315 SolarWinds, Inc. (NON) 1,009 42,428 Sparton Corp. (NON) 812 20,016 SS&C Technologies Holdings, Inc. (NON) 482 21,155 Symantec Corp. 24,100 566,591 Synaptics, Inc. (NON) 810 59,292 Tech Data Corp. (NON) 308 18,129 Tencent Holdings, Ltd. (China) 1,000 14,886 Toshiba Corp. (Japan) 12,000 55,652 Tyler Technologies, Inc. (NON) 388 34,299 Ultimate Software Group, Inc. (NON) 270 38,208 Ultra Clean Holdings, Inc. (NON) 3,410 30,520 Unisys Corp. (NON) 907 21,233 United Internet AG (Germany) 1,323 56,260 VeriFone Systems, Inc. (NON) 678 23,310 Verint Systems, Inc. (NON) 476 26,470 VeriSign, Inc. (NON) (S) 10,600 584,272 Western Digital Corp. 9,300 905,076 Xilinx, Inc. 6,000 254,100 XO Group, Inc. (NON) 811 9,091 Yandex NV Class A (Russia) (NON) 641 17,817 Yelp, Inc. (NON) 223 15,220 Zynga, Inc. Class A (NON) 2,672 7,214 Transportation (1.1%) Aegean Marine Petroleum Network, Inc. (Greece) (S) 3,473 31,847 Alaska Air Group, Inc. 11,600 505,064 ANA Holdings, Inc. (Japan) 37,000 86,107 ComfortDelgro Corp., Ltd. (Singapore) 31,000 58,233 Delta Air Lines, Inc. 1,400 50,610 Deutsche Post AG (Germany) 4,217 134,860 Diana Shipping, Inc. (Greece) (NON) (S) 1,554 13,893 Hawaiian Holdings, Inc. (NON) (S) 2,454 33,006 Japan Airlines Co., Ltd. (Japan) (UR) 600 16,421 Matson, Inc. 344 8,610 Quality Distribution, Inc. (NON) 4,636 59,248 Republic Airways Holdings, Inc. (NON) 1,873 20,809 SkyWest, Inc. 1,246 9,694 Southwest Airlines Co. 21,000 709,170 Spirit Airlines, Inc. (NON) 633 43,766 StealthGas, Inc. (Greece) (NON) 5,803 52,865 Swift Transportation Co. (NON) (S) 3,133 65,730 Universal Truckload Services, Inc. 110 2,668 XPO Logistics, Inc. (NON) (S) 939 35,372 Utilities and power (2.1%) Centrica PLC (United Kingdom) 18,154 90,276 China Power New Energy Development Co., Ltd. (China) (NON) 220,000 13,961 China Resources Power Holdings Co., Ltd. (China) 6,000 16,202 China Water Affairs Group, Ltd. (China) 62,000 27,515 China WindPower Group, Ltd. (China) (NON) 190,000 15,093 CMS Energy Corp. 10,900 323,294 Edison International 9,300 520,056 Enel SpA (Italy) 14,735 77,745 ENI SpA (Italy) 3,410 80,954 Entergy Corp. 15,100 1,167,683 Kinder Morgan, Inc. 2,200 84,348 Origin Energy, Ltd. (Australia) 2,653 34,652 PG&E Corp. (S) 2,600 117,104 PPL Corp. 17,700 581,268 Red Electrica Corporacion SA (Spain) 1,399 120,724 Tokyo Gas Co., Ltd. (Japan) 25,000 140,621 UGI Corp. 9,900 337,491 United Utilities Group PLC (United Kingdom) 5,088 66,333 Veolia Environnement SA (France) 2,003 35,155 Total common stocks (cost $86,761,075) CORPORATE BONDS AND NOTES (17.3%) (a) Principal amount Value Basic materials (0.9%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $7,000 $7,326 Alcoa, Inc. sr. unsec. unsub. notes 5.4s, 2021 5,000 5,295 Alcoa, Inc. sr. unsec. unsub. notes 5 1/8s, 2024 5,000 5,007 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 15,000 16,171 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 133,000 162,260 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 7,000 7,210 Archer Daniels-Midland Co. sr. unsec. notes 5.45s, 2018 128,000 143,426 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 20,000 21,000 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 10,000 9,738 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 25,000 26,625 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 11,000 11,535 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 8,000 8,428 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 18,000 21,715 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 5,000 4,775 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 12,000 12,180 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 35,000 34,299 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 95,000 100,001 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 4,000 3,970 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 10,000 10,138 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 22,000 22,743 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 19,000 20,693 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 16,000 16,058 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 23,000 23,863 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 13,000 14,983 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 7,000 7,035 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 4,000 3,810 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 14,000 14,263 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 10,000 10,650 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 15,000 15,975 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 17,000 18,360 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 4,000 4,220 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 20,000 19,700 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 27,000 30,173 JMC Steel Group, Inc. 144A sr. unsecured notes 8 1/4s, 2018 5,000 5,050 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 20,000 21,300 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 50,000 63,116 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 6,000 6,092 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 3,000 3,322 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 2,000 2,205 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 25,000 26,625 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 10,000 10,100 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 35,000 37,406 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 45,000 47,619 PQ Corp. 144A sr. notes 8 3/4s, 2018 17,000 18,041 Rio Tinto Finance USA PLC company guaranty sr. unsec. unsub. notes 1 5/8s, 2017 (United Kingdom) 130,000 130,699 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 62,000 79,396 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 38,000 40,724 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 25,000 26,250 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 19,000 20,045 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 14,000 14,928 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 14,000 13,685 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 5,000 5,700 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 3,000 3,169 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 4,000 4,225 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 3,000 3,023 Steel Dynamics, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 5,000 5,025 Steel Dynamics, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 5,000 5,075 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 13,000 14,316 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 10,000 10,550 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 3,000 3,068 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 10,000 9,675 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 60,000 79,530 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 10,000 10,250 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 10,000 10,163 Capital goods (0.6%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 43,000 44,828 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 32,000 36,000 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 10,000 9,700 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 10,000 9,575 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 10,000 9,625 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 20,000 22,150 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 40,000 44,603 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 10,000 10,013 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 20,000 21,800 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 45,000 49,781 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6s, 2017 (Luxembourg) 130,000 146,854 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 42,000 39,690 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 85,000 82,523 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 5,000 1,250 Gates Global LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 10,000 9,500 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 60,000 54,129 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 30,000 28,352 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 129,000 178,420 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 15,000 15,450 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 10,000 9,350 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 10,000 10,050 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 15,000 15,900 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 20,000 21,938 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 10,000 10,175 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 14,000 14,770 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 4,000 4,190 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 24,000 24,960 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 20,000 21,350 TransDigm, Inc. 144A sr. unsec. sub. notes 6 1/2s, 2024 3,000 2,989 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 107,000 119,713 Zebra Technologies Corp. 144A sr. unsec. unsub. notes 7 1/4s, 2022 10,000 10,000 Communication services (1.6%) Adelphia Communications Corp. escrow bonds zero %, 2015 55,000 481 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 75,000 85,379 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 40,000 44,450 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 7,000 7,700 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 10,000 10,838 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 14,000 14,595 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 7,000 6,843 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 7,000 6,720 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 13,000 13,748 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 13,000 13,650 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 20,000 20,775 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 14,000 15,015 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 4,000 4,126 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 55,000 61,593 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 114,000 152,745 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 17,000 22,115 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 14,000 13,878 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 7,000 6,790 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 15,000 16,534 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 13,000 13,845 CSC Holdings, LLC 144A sr. unsec. notes 5 1/4s, 2024 13,000 12,480 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 73,000 106,140 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 37,000 41,810 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 14,000 15,050 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 4,000 4,150 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 23,000 24,438 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 14,000 15,260 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 7,000 7,070 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 17,000 18,148 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 33,000 34,403 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 40,000 40,750 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 30,000 41,388 Level 3 Escrow II, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 15,000 14,775 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 17,000 18,403 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 5,000 5,325 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 17,000 17,914 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 5,000 5,150 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 10,000 10,500 NII International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) (In default) (NON) 15,000 10,013 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 46,000 48,549 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 13,000 12,903 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 90,000 103,175 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 25,000 29,158 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 85,000 83,316 SBA Communications Corp. 144A sr. unsec. notes 4 7/8s, 2022 10,000 9,600 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 4,000 4,070 SES SA 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 42,000 42,267 Sprint Capital Corp. company guaranty 6 7/8s, 2028 85,000 81,175 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 17,000 18,998 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 5,000 5,225 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 30,000 34,650 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 33,000 34,980 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 17,000 17,701 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 3,000 3,075 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 7,000 7,175 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 23,000 23,460 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 7,000 7,271 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2025 10,000 9,975 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 20,000 20,200 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 17,000 17,043 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 5,000 4,994 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 65,000 85,409 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 156,613 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 1,000 1,360 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 25,000 32,118 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2033 156,000 230,432 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2023 4,000 5,323 Verizon Communications, Inc. sr. unsec. notes 6.4s, 2038 192,000 232,583 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 164,000 199,516 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 45,000 55,874 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 50,000 65,545 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 20,000 19,800 Vodafone Group PLC sr. unsec. unsub. notes 1 1/4s, 2017 (United Kingdom) 225,000 221,787 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 24,000 25,920 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 33,000 36,630 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 14,000 14,910 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 10,000 9,650 Consumer cyclicals (2.3%) 21st Century Fox America, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 50,000 63,111 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. debs. 7 3/4s, 2045 85,000 121,458 Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 15,000 14,550 Amazon.com, Inc. sr. unsec. notes 1.2s, 2017 128,000 126,649 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 15,000 16,519 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 10,000 10,075 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 7,000 7,988 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 38,000 41,610 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 5,000 5,325 Bed Bath & Beyond, Inc. sr. unsec. notes 5.165s, 2044 60,000 58,750 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 35,000 35,044 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 4,000 3,580 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 23,000 23,863 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 10,000 10,231 Building Materials Corp. of America 144A company guaranty sr. notes 7 1/2s, 2020 20,000 20,850 Building Materials Corp. of America 144A company guaranty sr. notes 7s, 2020 7,000 7,280 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 7,000 7,333 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 13,000 9,945 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 60,000 81,304 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 70,000 75,624 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2025 (FWC) 10,000 10,050 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 17,000 17,043 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 14,000 14,770 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 13,000 12,805 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 4,000 3,880 Ceridian, LLC/Comdata, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2017 15,000 15,019 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 3,000 2,948 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 4,000 3,810 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 5,000 5,350 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 20,000 20,800 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 14,000 14,315 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 14,000 14,350 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 17,000 17,553 Dana Holding Corp. sr. unsec. unsub. notes 5 3/8s, 2021 4,000 4,070 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 23,000 24,150 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 75,000 66,997 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 20,000 21,900 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 90,000 101,340 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 30,000 31,238 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 5,000 4,888 First Cash Financial Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 (Mexico) 7,000 7,280 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 24,000 30,319 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 25,000 39,214 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 40,000 54,577 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 140,000 174,949 Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 10,000 10,100 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 13,000 13,130 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 15,000 14,513 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 20,000 20,106 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3 1/4s, 2018 39,000 39,195 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2 3/4s, 2016 56,000 56,420 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 10,000 9,775 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 17,000 17,335 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 34,000 34,510 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 23,000 23,518 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 27,000 25,338 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 $9,000 6,638 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 40,000 53,965 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 65,000 69,317 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 31,000 35,307 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 44,000 48,371 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 20,000 20,650 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 15,000 14,595 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 24,000 24,360 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2021 33,000 32,835 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 35,000 35,263 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 7,000 7,088 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 13,000 13,813 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 17,000 17,723 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 15,000 13,950 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 30,000 28,500 Johnson Controls, Inc. sr. unsec. notes 4.95s, 2064 65,000 63,419 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 23,000 25,243 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 7,000 7,298 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 14,000 14,420 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 15,000 15,038 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 20,000 21,100 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 22,000 21,285 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 7,000 6,939 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 65,000 68,006 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 45,000 56,863 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 45,000 47,097 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 95,000 87,275 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 135,000 138,600 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 50,000 53,500 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 20,000 19,950 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 35,000 37,275 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 35,000 35,000 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 10,000 11,276 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 20,000 21,050 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 106,052 115,729 Navistar International Corp. sr. notes 8 1/4s, 2021 24,000 24,360 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 25,000 26,313 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 10,000 10,400 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 45,000 44,775 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 15,000 15,375 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 15,000 15,038 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 50,000 52,625 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 25,000 26,875 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 20,000 20,403 Owens Corning company guaranty sr. unsec. notes 9s, 2019 9,000 10,992 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 23,000 21,218 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 14,000 14,210 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 13,000 13,585 PulteGroup, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 25,000 28,000 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 10,000 11,250 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 14,000 13,790 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 3,000 3,008 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 25,000 26,625 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 24,000 25,920 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 35,000 37,713 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 11,000 11,853 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 5,000 4,813 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 5,000 4,175 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 13,000 13,293 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 7,000 6,895 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 7,000 7,123 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 5,000 4,813 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 13,000 13,163 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 13,000 13,130 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 4,000 4,170 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 27,000 26,190 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 3,000 3,128 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 20,000 20,850 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 14,000 14,263 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 7,000 6,685 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 7,000 7,438 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 7,000 6,738 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 7,000 6,825 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 20,000 21,400 Tiffany & Co. 144A sr. unsec. notes 4.9s, 2044 55,000 54,920 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 10,000 10,198 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 10,000 10,775 Toyota Motor Credit Corp. sr. unsec. unsub. notes Ser. MTN, 1 1/4s, 2017 130,000 129,186 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 16,092 16,092 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 4,000 4,070 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 25,000 25,250 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 20,000 21,150 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 142,000 188,326 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 10,000 11,304 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 30,000 30,361 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 10,000 10,385 Walt Disney Co. (The) sr. unsec. unsub. notes Ser. MTN, 1.1s, 2017 130,000 128,584 Consumer staples (1.1%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 24,000 24,469 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 12,000 15,458 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 2,000 2,604 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 95,000 90,994 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. notes 1 1/4s, 2018 130,000 127,649 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 60,000 90,984 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 60,000 67,691 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 7,000 7,718 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 17,000 16,873 BC ULC/New Red Finance, Inc. 144A notes 6s, 2022 (Canada) 30,000 29,850 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 13,000 13,358 Bunge, Ltd. Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 4,000 4,968 Bunge, Ltd. Finance Corp. company guaranty sr. unsec. unsub. notes 4.1s, 2016 41,000 42,760 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 65,000 62,728 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 15,000 14,025 Coca-Cola Co. (The) sr. unsec. unsub. notes 5.35s, 2017 81,000 90,745 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 4,000 3,920 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 20,000 21,900 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 10,000 10,900 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 14,000 13,545 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 4,000 3,920 CVS Health Corp. sr. unsec. unsub. notes 2 1/4s, 2018 130,000 130,471 CVS Pass-Through Trust sr. notes 6.036s, 2028 3,914 4,500 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 49,121 52,114 Delhaize Group SA company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 10,000 10,526 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 1 1/2s, 2017 (United Kingdom) 29,000 29,145 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 40,000 52,080 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 33,000 29,288 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 50,000 66,039 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 85,000 85,154 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 12,000 12,150 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 2,000 2,030 HJ Heinz Co. company guaranty notes 4 1/4s, 2020 23,000 22,856 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 7,000 7,455 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 10,000 10,500 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 5,000 5,250 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 70,000 86,437 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 5,000 5,150 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 37,000 39,128 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 51,000 65,064 McDonald's Corp. sr. unsec. notes 5.7s, 2039 59,000 71,593 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 50,000 50,266 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 58,000 71,237 PepsiCo, Inc. sr. unsec. unsub. notes 1 1/4s, 2017 129,000 128,625 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 12,000 11,370 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 23,000 22,540 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 17,000 18,530 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 7,000 7,490 Smithfield Foods, Inc. 144A sr. unsec. notes 5 7/8s, 2021 4,000 4,050 Smithfield Foods, Inc. 144A sr. unsec. notes 5 1/4s, 2018 3,000 3,000 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 35,000 37,870 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 17,000 18,403 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 2,000 2,025 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 17,000 17,468 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 10,000 10,450 WhiteWave Foods Co. (The) company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 5,000 5,050 Energy (1.9%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 7,000 7,385 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 7,000 7,455 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 22,000 22,550 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 30,000 17,625 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 11,000 12,005 Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 10,000 12,186 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 30,000 35,799 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 13,000 12,643 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 13,000 12,935 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 5,000 5,309 Apache Corp. sr. unsec. unsub. notes 3 1/4s, 2022 44,000 44,092 Athlon Holdings LP/Athlon Finance Corp. company guaranty sr. unsec. notes 7 3/8s, 2021 20,000 21,750 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 13,000 13,943 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 10,000 9,600 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 10,000 9,750 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 145,000 150,164 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 1.846s, 2017 (United Kingdom) 130,000 131,390 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 13,000 13,585 California Resources Corp. 144A company guaranty sr. unsec. notes 6s, 2024 (FWC) 15,000 15,413 California Resources Corp. 144A company guaranty sr. unsec. notes 5s, 2020 (FWC) 20,000 20,300 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 235,000 259,821 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 17,000 18,190 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 4,000 4,260 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 10,000 10,050 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 20,000 20,550 Chevron Corp. sr. unsec. unsub. notes 1.104s, 2017 128,000 126,774 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 23,000 24,438 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 17,000 17,595 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 10,000 10,300 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 15,000 11,438 ConocoPhillips Co. company guaranty sr. unsec. notes 1.05s, 2017 130,000 128,203 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 27,000 28,215 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 10,000 9,850 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 4,000 4,210 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 20,000 19,800 EQT Midstream Partners LP company guaranty sr. unsec. notes 4s, 2024 10,000 9,857 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 10,000 9,550 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 17,000 16,533 Forum Energy Technologies, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 14,000 14,385 FTS International, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 10,000 9,825 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 19,000 19,523 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 45,000 46,913 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 10,000 10,425 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 4,000 4,070 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 43,000 42,355 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 30,000 40,048 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 14,000 14,840 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 4,000 3,890 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 5,000 4,813 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 10,000 13,849 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 24,000 23,100 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 30,000 32,175 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 3,000 3,015 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 33,000 32,670 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 10,000 9,750 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 37,000 36,121 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) (F) 20,000 1 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 29,722 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 30,000 30,750 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 10,000 10,088 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 45,000 35,550 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 35,000 37,406 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 85,000 87,734 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 10,000 10,575 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 30,000 31,650 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 20,000 18,600 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 20,000 17,625 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 10,000 8,450 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 30,000 25,350 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 10,000 10,600 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 25,000 18,844 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 225,000 220,838 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 40,000 20,800 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2045 (Mexico) 80,000 90,464 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2024 (Mexico) 80,000 83,797 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 83,000 91,923 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 10,000 10,525 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 2,000 2,045 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2022 5,000 4,950 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 17,000 16,703 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 10,000 9,750 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 7,000 7,210 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 43,000 39,023 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 14,000 15,124 Seventy Seven Energy, Inc. 144A sr. unsec. notes 6 1/2s, 2022 5,000 4,913 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 17,000 17,850 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 95,000 96,948 Shell International Finance BV company guaranty sr. unsec. unsub. notes 5.2s, 2017 (Netherlands) 140,000 153,835 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 7,000 7,263 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 7,000 7,403 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 3,000 3,150 Spectra Energy Capital, LLC sr. notes 8s, 2019 45,000 55,671 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 40,000 44,802 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 4,000 4,000 Total Capital International SA company guaranty sr. unsec. unsub. notes 1.55s, 2017 (France) 128,000 128,913 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 5,000 4,881 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 14,000 14,105 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 15,000 18,052 Weatherford International, Ltd. of Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 70,000 107,954 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 34,000 35,955 Williams Cos., Inc. (The) notes 7 3/4s, 2031 1,000 1,204 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 3,000 3,614 Williams Cos., Inc. (The) sr. unsec. notes 4.55s, 2024 45,000 44,517 Williams Partners LP sr. unsec. notes 5.4s, 2044 15,000 15,786 Williams Partners LP sr. unsec. notes 4.3s, 2024 15,000 15,317 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 7,000 7,217 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 27,000 28,080 Financials (5.2%) Abbey National Treasury Services PLC of Stamford, CT company guaranty sr. unsec. unsub. notes 1 3/8s, 2017 (United Kingdom) 140,000 139,970 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 90,000 113,907 Aflac, Inc. sr. unsec. notes 6.9s, 2039 75,000 99,835 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 17,000 18,233 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 13,000 13,260 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 9,000 11,228 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 13,000 15,145 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 10,000 11,525 Ally Financial, Inc. unsec. sub. notes 8s, 2018 14,000 15,890 American Express Co. sr. unsec. notes 7s, 2018 83,000 96,635 American Express Co. sr. unsec. notes 6.15s, 2017 49,000 55,168 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 76,000 102,410 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 149,000 167,549 ARC Properties Operating Partnership LP/Clark Acquisition, LLC 144A company guaranty sr. unsec. unsub. notes 4.6s, 2024 (R) 50,000 50,901 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 135,000 158,325 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 85,000 89,335 Bank of America Corp. sr. unsec. unsub. notes 2s, 2018 128,000 127,443 Bank of Montreal sr. unsec. unsub. notes Ser. MTN, 2 1/2s, 2017 (Canada) 128,000 131,794 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 105,000 106,602 Bank of Nova Scotia sr. unsec. unsub. notes 1 3/8s, 2017 (Canada) 130,000 128,469 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 95,000 129,183 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) 95,000 96,781 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 22,000 25,594 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 40,000 40,082 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 29,000 28,830 BNP Paribas SA bank guaranty sr. unsec. unsub. notes Ser. MTN, 1 3/8s, 2017 (France) 140,000 139,735 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 40,000 40,780 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 75,000 75,750 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 65,000 70,805 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 7,000 7,360 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 95,000 102,001 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 5,000 4,969 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 13,000 12,869 CIT Group, Inc. sr. unsec. notes 5s, 2023 10,000 9,900 CIT Group, Inc. sr. unsec. notes 5s, 2022 17,000 17,043 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 14,000 14,455 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 13,000 13,390 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 7,000 6,878 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 24,000 25,740 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 17,000 17,786 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 3,000 3,750 Citigroup, Inc. sr. unsec. unsub. notes 4.45s, 2017 130,000 138,511 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 10,000 7,550 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA of Netherlands (Rabobank Nederland) bank guaranty sr. unsec. notes 3 3/8s, 2017 (Netherlands) 116,000 121,654 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 13,000 13,228 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 50,000 62,130 Deutsche Bank AG/London sr. unsec. notes 6s, 2017 (United Kingdom) 128,000 143,241 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 15,000 14,550 Duke Realty LP company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 (R) 32,000 33,400 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 33,000 34,650 EPR Properties unsec. notes 5 1/4s, 2023 (R) 65,000 68,270 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 30,000 29,325 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, perpetual maturity 20,000 18,850 Five Corners Funding Trust 144A unsec. bonds 4.419s, 2023 135,000 141,301 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 135,000 145,800 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 205,000 270,280 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 5.4s, 2017 129,000 141,273 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 90,000 79,200 Genworth Holdings, Inc. sr. unsec. unsub. notes 7.7s, 2020 95,000 113,885 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 170,000 202,838 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes Ser. GLOB, 2 3/8s, 2018 130,000 131,350 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 24,000 28,573 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 35,000 39,062 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 40,000 44,400 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 (R) 70,000 68,109 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 60,000 65,868 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 20,000 20,475 Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025 (R) 5,000 4,939 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 146,000 171,153 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 100,000 101,269 Hub Holdings LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 (PIK) 5,000 4,888 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 30,000 30,825 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 17,000 17,000 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 235,000 258,856 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 4,000 4,300 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 14,000 14,490 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 58,000 58,435 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 13,000 13,748 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 90,000 97,425 JPMorgan Chase & Co. sr. unsec. unsub. notes 2s, 2017 130,000 131,108 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 55,000 64,694 Lloyds Banking Group PLC jr. unsec. sub. FRB bonds 7 1/2s, perpetual maturity (United Kingdom) 212,000 218,360 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) 25,000 27,000 Macquarie Bank, Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 35,000 35,803 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 270,000 309,054 MetLife, Inc. sr. unsec. unsub. notes 6 3/4s, 2016 130,000 142,631 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 75,000 77,335 Morgan Stanley sr. unsec. notes 4 3/4s, 2017 98,000 105,312 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 10,000 10,700 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 45,000 47,925 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 30,000 30,300 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 15,000 14,288 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 25,000 25,376 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 45,000 61,367 Navient, LLC sr. unsec. unsub. notes Ser. A, MTN, 8.45s, 2018 13,000 14,625 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 30,000 31,875 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 5/8s, 2020 15,000 15,600 NRG Yield Operating LLC 144A company guaranty sr. unsec. notes 5 3/8s, 2024 10,000 10,050 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 25,000 26,750 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 10,000 9,650 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 90,000 95,643 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 13,000 13,780 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 14,000 13,650 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 63,000 68,421 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 65,000 71,216 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 20,000 19,750 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 13,000 13,910 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 30,000 36,113 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 71,000 74,284 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 25,000 25,156 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 25,000 26,565 Royal Bank of Canada sr. unsec. unsub. notes Ser. GMTN, 2.2s, 2018 (Canada) 130,000 131,534 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 20,000 20,967 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) 125,000 122,820 Royal Bank of Scotland Group PLC unsec. sub. notes 4.7s, 2018 (United Kingdom) 115,000 118,737 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 21,000 22,111 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 105,897 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 (R) 10,000 10,210 Simon Property Group LP 144A sr. unsec. unsub. notes 1 1/2s, 2018 (R) 118,000 116,721 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 10,000 11,200 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 7,000 7,105 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.234s, 2037 75,000 64,500 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 90,000 87,485 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 5,000 4,975 Travelers Property Casualty Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 40,000 53,937 UBS AG of Stamford, CT sr. unsec. unsub. notes Ser. BKNT, 5 7/8s, 2017 100,000 112,587 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 300,000 292,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 392,000 397,535 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 20,000 22,278 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 13,000 12,805 Wells Fargo & Co. sr. unsec. notes 2.1s, 2017 128,000 130,544 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 15,000 15,428 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 80,000 89,050 Westpac Banking Corp. sr. unsec. unsub. notes 2 1/4s, 2018 (Australia) 24,000 24,240 Weyerhaeuser Real Estate Co. 144A sr. unsec. unsub. notes 5 7/8s, 2024 10,000 9,950 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 (R) 30,000 30,937 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 55,000 59,125 Health care (1.3%) AbbVie, Inc. sr. unsec. unsub. notes 2.9s, 2022 80,000 76,381 AbbVie, Inc. sr. unsec. unsub. notes 1 3/4s, 2017 116,000 115,605 Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 35,000 36,050 Acadia Healthcare Co., Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 15,000 14,625 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 38,000 50,070 Amgen, Inc. sr. unsec. notes 3.45s, 2020 125,000 129,458 Amgen, Inc. sr. unsec. unsub. notes 2 1/8s, 2017 130,000 132,316 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 71,000 92,018 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 130,000 146,349 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 17,000 17,808 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 6s, 2021 14,000 14,455 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) 14,000 13,965 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 14,000 13,466 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 15,000 15,038 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 3,000 3,083 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 7,000 7,474 CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 3,000 2,993 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 3,000 3,120 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 80,000 87,269 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 23,000 20,959 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. notes 5 1/8s, 2024 20,000 19,650 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 17,000 16,788 Endo Finance, LLC & Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 10,000 9,550 Envision Healthcare Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 5,000 4,925 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 17,000 17,896 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 10,000 9,825 HCA, Inc. sr. notes 6 1/2s, 2020 67,000 73,198 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 4,000 4,510 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 33,000 35,558 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 17,000 17,808 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 10,000 10,250 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 20,000 20,200 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 30,000 32,175 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 23,000 23,227 Johnson & Johnson sr. unsec. notes 5.15s, 2018 81,000 91,171 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 40,000 43,400 Merck & Co., Inc. sr. unsec. unsub. notes 1.3s, 2018 112,000 110,540 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 25,000 26,563 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 (R) 45,000 45,788 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 23,000 23,978 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 15,000 18,482 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 5,000 5,413 Service Corp. International sr. unsec. unsub. notes 5 3/8s, 2022 14,000 14,140 Service Corp. International 144A sr. unsec. unsub. notes 5 3/8s, 2024 23,000 23,058 Service Corp. International/US sr. unsec. unsub. notes 6 3/4s, 2016 52,000 54,730 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 17,000 17,808 Teleflex, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2024 10,000 9,800 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 7,000 6,825 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 14,000 13,405 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 24,000 25,380 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 20,000 21,150 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 3,000 2,978 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III, LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 50,000 50,880 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 14,000 15,085 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 58,000 65,924 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 105,000 116,830 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 90,000 83,569 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 90,000 87,318 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 7s, 2020 3,000 3,135 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 10,000 10,325 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 3,000 3,083 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2018 13,000 13,715 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 17,000 17,298 Technology (0.8%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 25,000 25,938 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 27,000 25,029 Apple, Inc. sr. unsec. unsub. notes 3.45s, 2024 40,000 40,299 Apple, Inc. sr. unsec. unsub. notes 2.1s, 2019 5,000 4,994 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 13,000 11,375 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 34,000 32,980 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 135,000 141,584 Cisco Systems, Inc. sr. unsec. unsub. notes 1.1s, 2017 59,000 58,961 eBay, Inc. sr. unsec. unsub. notes 1.35s, 2017 130,000 129,456 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 5,000 5,288 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 17,000 17,915 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 9,000 10,778 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 18,000 20,835 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 49,000 51,940 First Data Holdings, Inc. 144A sr. unsec. notes 14 1/2s, 2019 (PIK) 2,000 2,125 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 7,000 7,770 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 14,000 13,755 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 20,000 20,300 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 20,000 22,346 Hewlett-Packard Co. sr. unsec. unsub. notes 2.6s, 2017 111,000 114,011 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 55,000 65,293 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 40,000 43,854 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 140,000 128,548 Intel Corp. sr. unsec. unsub. notes 1.35s, 2017 130,000 129,579 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 (R) 7,000 7,473 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 (R) 14,000 14,350 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 11,000 12,788 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 25,000 25,875 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 25,000 29,110 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 85,000 93,323 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 35,000 39,676 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 80,000 76,346 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 13,000 13,000 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 13,000 13,650 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 15,000 18,416 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 21,000 23,711 Transportation (0.2%) Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 18,000 18,810 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 35,000 39,299 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 35,000 41,275 CSX Corp. sr. unsec. unsub. notes 4.1s, 2044 70,000 65,790 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 45,993 53,812 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 15,000 14,429 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 9,000 8,623 Kansas City Southern Railway Co. (The) company guaranty sr. unsec. notes 4.3s, 2043 16,000 15,491 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 27,000 28,350 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3 3/4s, 2026 45,000 45,000 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 13,123 14,304 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 14,000 14,070 Utilities and power (1.4%) AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 42,000 47,145 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 27,000 30,240 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 7,000 6,659 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 25,000 30,018 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 15,000 15,665 Beaver Valley Funding Corp. sr. bonds 9s, 2017 2,000 2,120 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 66,000 71,364 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 35,000 33,994 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 4,000 4,220 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 3,000 3,120 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 10,000 11,936 Commonwealth Edison Co. 1st mtge. bonds 5.9s, 2036 28,000 34,987 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 83,000 99,082 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 45,000 44,248 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 27,000 28,620 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 95,000 96,987 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 70,000 88 Electricite de France (EDF) 144A jr. unsec. sub. FRN notes 5 5/8s, perpetual maturity (France) 150,000 155,625 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 20,000 26,588 Electricite de France (EDF) 144A sr. unsec. notes 6 1/2s, 2019 (France) 60,000 70,346 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 290,000 293,988 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) (NON) 20,000 23,625 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 13,000 14,463 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 30,000 34,186 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 25,000 26,842 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 80,000 82,155 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 10,000 10,350 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 10,000 10,575 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 27,000 29,430 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 54,000 53,685 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 8,000 8,032 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 23,000 23,920 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 4,000 4,160 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 35,000 39,323 Kansas Gas and Electric Co. bonds 5.647s, 2021 11,612 12,306 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 5.4s, 2044 12,000 11,800 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 4 1/4s, 2024 18,000 17,802 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 80,000 78,967 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 10,000 10,425 Kinder Morgan, Inc./DE sr. unsec. notes 7s, 2017 60,000 66,150 Kinder Morgan, Inc./DE sr. notes Ser. GMTN, 7 3/4s, 2032 17,000 20,868 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 39,000 48,264 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 50,000 65,023 Nevada Power Co. mtge. notes 7 1/8s, 2019 40,000 48,007 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 25,000 29,272 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 60,000 64,500 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 75,000 71,687 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 25,000 26,820 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 40,000 49,305 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 76,000 81,176 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 105,000 111,391 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 25,000 30,875 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 98,000 102,655 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 14,000 14,560 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 13,000 13,163 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 10,000 9,850 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 14,000 13,545 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 20,000 19,900 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,173 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 13,000 10,888 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 30,000 30,975 Union Electric Co. sr. notes 6.4s, 2017 50,000 56,093 West Penn Power Co. 144A sr. bonds 5.95s, 2017 25,000 27,960 Total corporate bonds and notes (cost $30,188,945) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (12.8%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.2%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from May 20, 2037 to November 20, 2039 $810,503 $914,665 3s, TBA, October 1, 2044 3,000,000 3,019,453 U.S. Government Agency Mortgage Obligations (10.6%) Federal National Mortgage Association Pass-Through Certificates 6s, TBA, October 1, 2044 5,000,000 5,651,563 4 1/2s, TBA, October 1, 2044 1,000,000 1,078,984 4s, TBA, October 1, 2044 9,000,000 9,484,453 3 1/2s, TBA, October 1, 2029 3,000,000 3,153,281 Total U.S. government and agency mortgage obligations (cost $23,232,506) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 0.875%, September 15, 2016 (i) $101,000 $101,589 2.125%, August 15, 2021 (i) 89,000 88,802 Total U.S. treasury Obligations (cost $190,391) MORTGAGE-BACKED SECURITIES (3.3%) (a) Principal amount Value Agency collateralized mortgage obligations (0.5%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 25.175s, 2037 $23,198 $33,246 IFB Ser. 3072, Class SM, 23.233s, 2035 28,448 40,169 IFB Ser. 3072, Class SB, 23.087s, 2035 26,360 36,967 IFB Ser. 3249, Class PS, 21.768s, 2036 26,352 35,580 IFB Ser. 3065, Class DC, 19.399s, 2035 50,819 71,851 IFB Ser. 2990, Class LB, 16.553s, 2034 43,968 56,810 IFB Ser. 310, Class S4, IO, 5.796s, 2043 96,222 24,480 IFB Ser. 308, Class S1, IO, 5.796s, 2043 177,866 44,459 IFB Ser. 314, Class AS, IO, 5.736s, 2043 210,930 48,825 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 24s, 2036 40,733 62,093 IFB Ser. 05-45, Class DA, 23.854s, 2035 53,626 78,781 IFB Ser. 07-53, Class SP, 23.634s, 2037 35,332 51,580 IFB Ser. 05-75, Class GS, 19.787s, 2035 18,366 24,214 Ser. 06-46, Class OC, PO, zero %, 2036 13,624 11,909 Government National Mortgage Association IFB Ser. 13-129, Class CS, IO, 5.997s, 2042 212,549 35,253 Ser. 10-9, Class UI, IO, 5s, 2040 183,345 41,164 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 615,859 82,544 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 717,754 93,480 Commercial mortgage-backed securities (2.1%) Banc of America Commercial Mortgage Trust FRB Ser. 07-3, Class A3, 5.79s, 2049 85,521 85,755 FRB Ser. 07-2, Class A2, 5.634s, 2049 5,423 5,436 Ser. 06-5, Class A3, 5.39s, 2047 58,000 58,508 Ser. 07-1, Class XW, IO, 0.493s, 2049 859,917 8,241 Banc of America Commercial Mortgage Trust 144A Ser. 07-5, Class XW, IO, 0.529s, 2051 1,997,479 18,966 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.698s, 2042 248,884 578 Ser. 04-5, Class XC, IO, 0.618s, 2041 355,603 1,524 Ser. 02-PB2, Class XC, IO, 0.416s, 2035 155,365 78 Bear Stearns Commercial Mortgage Securities Trust Ser. 04-PR3I, Class X1, IO, 0.724s, 2041 73,942 207 Bear Stearns Commercial Mortgage Securities Trust 144A Ser. 06-PW14, Class X1, IO, 0.832s, 2038 1,285,045 18,338 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 43,000 43,049 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.735s, 2049 6,658,585 76,108 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XC, IO, 0.552s, 2049 6,384,799 46,417 Ser. 07-CD4, Class XW, IO, 0.552s, 2049 1,174,043 9,792 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 91,000 97,035 FRB Ser. 05-LP5, Class D, 5.254s, 2043 94,000 95,812 Ser. 14-CR16, Class XA, IO, 1.442s, 2047 454,272 34,992 Ser. 14-CR17, Class XA, IO, 1.376s, 2047 892,825 68,267 Ser. 14-LC17, Class XA, IO, 1.043s, 2047 512,000 31,920 Ser. 06-C8, Class XS, IO, 0.706s, 2046 5,659,814 53,555 Credit Suisse Commercial Mortgage Trust 144A Ser. 07-C2, Class AX, IO, 0.22s, 2049 6,258,293 21,904 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 40,043 43,347 Ser. 02-CP3, Class AX, IO, 1.471s, 2035 35,378 214 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.956s, 2033 32,846 240 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.904s, 2032 (F) 19,053 16,005 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class B, 4.846s, 2048 74,000 75,491 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.381s, 2049 8,031,949 41,606 Ser. 05-C3, Class XC, IO, 0.282s, 2045 21,560,849 19,760 GMAC Commercial Mortgage Securities, Inc. Trust FRB Ser. 04-C2, Class A4, 5.301s, 2038 522 522 Ser. 97-C1, Class X, IO, 1.483s, 2029 37,024 1,231 Ser. 05-C1, Class X1, IO, 0.765s, 2043 1,900,000 4,197 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 55,000 54,740 FRB Ser. 05-GG3, Class D, 4.986s, 2042 43,000 43,060 FRB Ser. 05-GG3, Class B, 4.894s, 2042 157,000 157,912 GS Mortgage Securities Trust Ser. 05-GG4, Class B, 4.841s, 2039 219,000 219,105 GS Mortgage Securities Trust 144A Ser. 06-GG8, Class X, IO, 0.779s, 2039 8,903,938 134,360 Ser. 06-GG6, Class XC, IO, 0.142s, 2038 1,362,419 684 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.279s, 2051 38,500 39,381 FRB Ser. 06-LDP7, Class B, 6.058s, 2045 107,000 92,722 Ser. 06-LDP8, Class B, 5.52s, 2045 36,000 36,196 FRB Ser. 06-LDP8, Class AJ, 5.48s, 2045 109,000 112,424 FRB Ser. 13-C10, Class C, 4.298s, 2047 83,000 83,519 Ser. 06-LDP8, Class X, IO, 0.723s, 2045 1,501,239 13,387 Ser. 07-LDPX, Class X, IO, 0.487s, 2049 3,426,285 43,874 JPMorgan Chase Commercial Mortgage Securities Trust 144A Ser. 05-CB12, Class X1, IO, 0.501s, 2037 1,980,238 3,953 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 18,157 19,156 Ser. 98-C4, Class H, 5.6s, 2035 50,000 51,771 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 73,210 74,513 FRB Ser. 06-C1, Class AJ, 5.276s, 2041 39,000 40,255 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C4, Class H, 6.702s, 2036 100,000 99,720 Ser. 06-C6, Class XCL, IO, 0.856s, 2039 8,198,749 101,484 Ser. 06-C7, Class XCL, IO, 0.849s, 2038 1,947,047 23,690 Ser. 06-C7, Class XW, IO, 0.849s, 2038 1,103,504 13,426 Ser. 05-C5, Class XCL, IO, 0.603s, 2040 3,335,133 15,662 Ser. 05-C2, Class XCL, IO, 0.473s, 2040 2,210,105 2,539 Ser. 05-C7, Class XCL, IO, 0.37s, 2040 2,646,714 4,362 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.028s, 2050 59,520 59,607 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.046s, 2039 95,527 185 Ser. 05-MCP1, Class XC, IO, 0.765s, 2043 1,993,421 4,262 Mezz Cap Commercial Mortgage Trust 144A Ser. 05-C3, Class X, IO, 6.527s, 2044 88,104 4,837 Ser. 06-C4, Class X, IO, 6.465s, 2045 338,870 33,921 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class C, 4.565s, 2046 72,000 72,900 Ser. 14-C17, Class XA, IO, 1.448s, 2047 237,852 19,340 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.565s, 2046 100,000 93,290 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.773s, 2049 32,475 32,516 Ser. 07-IQ14, Class A2, 5.61s, 2049 51,226 51,356 Morgan Stanley Capital I Trust 144A FRB Ser. 11-C3, Class E, 5.356s, 2049 37,000 38,032 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 97,388 97,436 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 5.123s, 2049 50,000 52,900 Ser. 12-C4, Class XA, IO, 2.009s, 2045 241,798 25,407 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, IO, 0.465s, 2046 1,299,481 10,565 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.479s, 2042 2,566,072 6,595 Ser. 06-C26, Class XC, IO, 0.185s, 2045 1,391,129 1,739 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.438s, 2046 100,000 90,797 WF-RBS Commercial Mortgage Trust FRB Ser. 14-C19, Class C, 4.646s, 2047 143,000 143,944 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.647s, 2044 223,000 236,422 FRB Ser. 12-C8, Class E, 5.039s, 2045 53,000 53,232 Ser. 14-C19, Class D, 4.234s, 2047 25,000 22,930 Ser. 12-C10, Class XA, IO, 1.952s, 2045 466,044 47,341 Ser. 13-C12, Class XA, IO, 1.643s, 2048 1,395,276 116,960 Residential mortgage-backed securities (non-agency) (0.7%) Barclays Capital, LLC Trust FRB Ser. 12-RR10, Class 9A2, 2.664s, 2035 40,000 37,404 Barclays Capital, LLC Trust 144A FRB Ser. 14-RR2, Class 2A1, 3 1/2s, 2036 136,106 134,609 Bear Stearns Alt-A Trust FRB Ser. 05-8, Class 11A1, 0.695s, 2035 36,419 32,482 Countrywide Alternative Loan Trust Ser. 05-28CB, Class 2A7, 5 3/4s, 2035 220,971 205,503 FRB Ser. 05-51, Class 1A1, 0.474s, 2035 78,206 65,740 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 13-5R, Class 1A6, 0.405s, 2036 40,000 32,800 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 1A1, 0.917s, 2046 69,126 47,005 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.187s, 2046 104,500 94,572 FRB Ser. 06-AR3, Class A1B, 1.117s, 2046 48,916 40,014 FRB Ser. 05-AR13, Class A1C3, 0.645s, 2045 96,340 85,261 FRB Ser. 05-AR9, Class A1C3, 0.635s, 2045 105,201 96,259 FRB Ser. 05-AR15, Class A1B2, 0.565s, 2045 72,109 63,745 FRB Ser. 05-AR13, Class A1B3, 0.515s, 2045 183,688 163,942 FRB Ser. 05-AR15, Class A1B3, 0.495s, 2045 138,281 121,410 Wells Fargo Mortgage Loan Trust FRB Ser. 12-RR2, Class 1A2, 0.315s, 2047 100,000 76,000 Total mortgage-backed securities (cost $5,466,450) ASSET-BACKED SECURITIES (1.6%) (a) Principal amount Value Station Place Securitization Trust 144A FRB Ser. 14-3, Class A, 1.056s, 2016 $1,765,000 $1,765,000 Station Place Securitization Trust 144A FRB Ser. 14-2, Class A, 1.054s, 2016 1,193,000 1,193,000 Total asset-backed securities (cost $2,958,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.6%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) (In default) (NON) $56,082 $46,828 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 40,000 35,600 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 414,000 385,020 Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) 68,700 54,513 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) (In default) (NON) 225,728 193,562 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) BRL 805 304,789 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) $135,000 136,013 Total foreign government and agency bonds and notes (cost $1,239,575) SENIOR LOANS (0.2%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 6.948s, 2017 $143,527 $130,507 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 9 3/4s, 2017 14,963 14,154 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 49,875 47,182 First Data Corp. bank term loan FRN 4.155s, 2021 10,568 10,406 First Data Corp. bank term loan FRN Ser. B, 3.655s, 2018 99,303 97,276 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 24,725 24,268 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.65s, 2017 101,971 75,459 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.65s, 2017 1,047 774 Total senior loans (cost $424,092) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 93 $93,087 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 680 18,095 HSBC USA, Inc. $0.88 pfd. (United Kingdom) 4,020 88,078 M/I Homes, Inc. Ser. A, $2.438 pfd. 880 22,572 Total preferred stocks (cost $181,341) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value EPR Properties Ser. C, $1.44 cv. pfd. (R) 1,280 $28,200 United Technologies Corp. $3.75 cv. pfd. 400 23,556 Total convertible preferred stocks (cost $43,395) INVESTMENT COMPANIES (—%) (a) Shares Value Hercules Technology Growth Capital, Inc. 1,533 $22,167 Market Vectors Vietnam ETF (Vietnam) (S) 1,170 25,623 Total investment companies (cost $45,809) CONVERTIBLE BONDS AND NOTES (—%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $10,000 $12,613 Jazz Technologies, Inc. 144A cv. company guaranty sr. unsec. notes 8s, 2018 14,000 16,441 Total convertible bonds and notes (cost $22,963) MUNICIPAL BONDS AND NOTES (—%) (a) Principal amount Value IL State G.O. Bonds, 4.421s, 1/1/15 $20,000 $20,184 Total municipal bonds and notes (cost $20,000) PURCHASED OPTIONS OUTSTANDING (—%) (a) Expiration Contract date/strike price amount Value iShares MSCI Emerging Markets ETF (Put) Nov-14/$39.00 $4,582 $2,291 SPDR S&P rust (Put) Nov-14/185.00 2,447 3,230 Total purchased options outstanding (cost $5,521) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $1.70 7,932 $— Total warrants (cost $1,586) $— SHORT-TERM INVESTMENTS (21.7%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) Shares 5,417,195 $5,417,195 Putnam Short Term Investment Fund 0.06% (AFF) Shares 31,847,342 31,847,342 SSgA Prime Money Market Fund 0.01% (P) Shares 110,000 110,000 U.S. Treasury Bills with effective yields ranging from 0.02% to 0.03%, December 4, 2014 $223,000 222,994 U.S. Treasury Bills with an effective yield of 0.02%, October 23, 2014 (SEG)(SEGSF)(SEGCCS) 2,131,000 2,130,973 Total short-term investments (cost $39,728,502) TOTAL INVESTMENTS Total investments (cost $190,510,151) (b) FORWARD CURRENCY CONTRACTS at 9/30/14 (aggregate face value $55,275,877) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 12/17/14 $92,344 $92,997 $(653) British Pound Sell 12/17/14 92,344 93,004 660 Canadian Dollar Sell 10/15/14 2,499 2,621 122 Euro Sell 12/17/14 2,835,317 2,949,936 114,619 Singapore Dollar Sell 11/19/14 258,675 264,460 5,785 Swiss Franc Sell 12/17/14 175,786 182,632 6,846 Barclays Bank PLC Australian Dollar Buy 10/15/14 48,898 57,791 (8,893) British Pound Sell 12/17/14 5,069,692 5,158,596 88,904 Canadian Dollar Sell 10/15/14 92,206 95,655 3,449 Chinese Yuan (Offshore) Buy 11/19/14 188,625 188,339 286 Czech Koruna Sell 12/17/14 88,777 91,773 2,996 Euro Sell 12/17/14 1,377,598 1,431,778 54,180 Hong Kong Dollar Sell 11/19/14 410,472 411,367 895 Japanese Yen Buy 11/19/14 75,091 80,181 (5,090) Japanese Yen Sell 11/19/14 75,091 79,292 4,201 Mexican Peso Sell 10/15/14 183,215 184,960 1,745 New Zealand Dollar Buy 10/15/14 1,559 10,132 (8,573) Norwegian Krone Buy 12/17/14 114,716 118,762 (4,046) Norwegian Krone Sell 12/17/14 114,716 116,163 1,447 Singapore Dollar Buy 11/19/14 51,343 52,502 (1,159) South African Rand Buy 10/15/14 220,000 231,522 (11,522) South African Rand Sell 10/15/14 220,000 227,164 7,164 Swedish Krona Buy 12/17/14 91,554 86,299 5,255 Swiss Franc Sell 12/17/14 638,576 663,566 24,990 Turkish Lira Sell 12/17/14 178,765 182,616 3,851 Citibank, N.A. Australian Dollar Buy 10/15/14 351,822 373,660 (21,838) Brazilian Real Buy 10/2/14 880,809 931,364 (50,555) Brazilian Real Sell 10/2/14 880,809 918,172 37,363 Brazilian Real Buy 1/5/15 355,041 356,903 (1,862) British Pound Buy 12/17/14 2,534,765 2,581,394 (46,629) Canadian Dollar Sell 10/15/14 458,171 480,584 22,413 Chilean Peso Buy 10/15/14 107,268 112,643 (5,375) Chilean Peso Sell 10/15/14 107,268 114,846 7,578 Danish Krone Sell 12/17/14 177,051 184,249 7,198 Euro Sell 12/17/14 2,449,625 2,553,552 103,927 Japanese Yen Sell 11/19/14 184,802 199,061 14,259 Mexican Peso Buy 10/15/14 143,334 147,825 (4,491) Mexican Peso Sell 10/15/14 143,334 146,946 3,612 New Zealand Dollar Sell 10/15/14 83,344 96,399 13,055 Norwegian Krone Buy 12/17/14 231,218 239,466 (8,248) Norwegian Krone Sell 12/17/14 231,218 232,629 1,411 Swiss Franc Sell 12/17/14 174,738 181,592 6,854 Credit Suisse International Australian Dollar Buy 10/15/14 171,450 185,144 (13,694) British Pound Sell 12/17/14 939,966 957,188 17,222 Canadian Dollar Sell 10/15/14 183,072 194,286 11,214 Euro Sell 12/17/14 389,863 411,460 21,597 Indian Rupee Buy 11/19/14 4,573 4,598 (25) Japanese Yen Sell 11/19/14 580,826 622,375 41,549 Mexican Peso Buy 10/15/14 109,718 112,500 (2,782) Mexican Peso Sell 10/15/14 109,718 112,800 3,082 New Zealand Dollar Buy 10/15/14 24,871 34,501 (9,630) Norwegian Krone Sell 12/17/14 25,008 23,924 (1,084) Singapore Dollar Buy 11/19/14 4,782 4,888 (106) Singapore Dollar Sell 11/19/14 4,782 4,889 107 Swedish Krona Buy 12/17/14 276,795 281,183 (4,388) Swedish Krona Sell 12/17/14 276,795 281,804 5,009 Swiss Franc Sell 12/17/14 122,852 127,646 4,794 Turkish Lira Sell 12/17/14 178,507 182,403 3,896 Deutsche Bank AG Australian Dollar Buy 10/15/14 205,128 212,299 (7,171) Euro Sell 12/17/14 469,351 486,142 16,791 Japanese Yen Sell 11/19/14 69,657 75,701 6,044 New Zealand Dollar Buy 10/15/14 347,798 387,987 (40,189) New Zealand Dollar Sell 10/15/14 347,798 378,094 30,296 Norwegian Krone Sell 12/17/14 45,514 48,735 3,221 Swedish Krona Buy 12/17/14 178,272 178,960 (688) Swedish Krona Sell 12/17/14 178,272 183,387 5,115 Swiss Franc Sell 12/17/14 212,160 220,481 8,321 Goldman Sachs International Australian Dollar Buy 10/15/14 172,062 179,909 (7,847) Canadian Dollar Sell 10/15/14 201,281 207,981 6,700 Euro Sell 12/17/14 417,665 441,264 23,599 Japanese Yen Sell 11/19/14 3,230 7,498 4,268 Norwegian Krone Buy 12/17/14 183,080 183,798 (718) Norwegian Krone Sell 12/17/14 183,081 185,025 1,944 Swedish Krona Buy 12/17/14 92,094 92,882 (788) Swedish Krona Sell 12/17/14 92,094 92,155 61 HSBC Bank USA, National Association Australian Dollar Sell 10/15/14 83,976 85,302 1,326 British Pound Sell 12/17/14 2,386,690 2,429,447 42,757 Canadian Dollar Sell 10/15/14 246,447 250,036 3,589 Euro Buy 12/17/14 180,335 187,381 (7,046) Euro Sell 12/17/14 180,335 181,997 1,662 Japanese Yen Sell 11/19/14 724,213 773,435 49,222 Swedish Krona Sell 12/17/14 81,537 90,012 8,475 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/15/14 282,280 299,431 (17,151) Brazilian Real Buy 10/2/14 533,429 559,515 (26,086) Brazilian Real Sell 10/2/14 533,429 549,814 16,385 Brazilian Real Buy 1/5/15 349,903 351,752 (1,849) British Pound Sell 12/17/14 1,187,189 1,206,299 19,110 Canadian Dollar Sell 10/15/14 93,366 99,320 5,954 Czech Koruna Sell 12/17/14 88,781 91,797 3,016 Euro Sell 12/17/14 319,346 331,348 12,002 Hungarian Forint Buy 12/17/14 112,417 113,096 (679) Hungarian Forint Sell 12/17/14 112,417 115,631 3,214 Indian Rupee Buy 11/19/14 7,488 7,526 (38) Japanese Yen Buy 11/19/14 181,542 185,881 (4,339) Japanese Yen Sell 11/19/14 181,542 192,937 11,395 Mexican Peso Sell 10/15/14 186,905 189,806 2,901 New Taiwan Dollar Sell 11/19/14 190,386 193,267 2,881 New Zealand Dollar Sell 10/15/14 156,240 171,412 15,172 Norwegian Krone Buy 12/17/14 78,951 85,345 (6,394) Singapore Dollar Sell 11/19/14 16,853 17,234 381 Swedish Krona Sell 12/17/14 38,850 41,832 2,982 Swiss Franc Sell 12/17/14 356,919 370,883 13,964 Royal Bank of Scotland PLC (The) British Pound Buy 12/17/14 92,344 92,904 (560) British Pound Sell 12/17/14 92,344 92,996 652 State Street Bank and Trust Co. Australian Dollar Sell 10/15/14 40,938 47,201 6,263 Brazilian Real Buy 10/2/14 877,581 931,664 (54,083) Brazilian Real Sell 10/2/14 877,581 921,401 43,820 Brazilian Real Buy 1/5/15 395,707 398,135 (2,428) British Pound Sell 12/17/14 116,159 118,252 2,093 Canadian Dollar Sell 10/15/14 182,180 189,818 7,638 Chilean Peso Buy 10/15/14 3,247 3,366 (119) Chilean Peso Sell 10/15/14 3,247 3,476 229 Euro Buy 12/17/14 93,011 94,299 (1,288) Japanese Yen Sell 11/19/14 174,951 186,834 11,883 New Taiwan Dollar Sell 11/19/14 3,134 3,184 50 New Zealand Dollar Sell 10/15/14 70,167 86,507 16,340 Norwegian Krone Buy 12/17/14 324,807 341,121 (16,314) Singapore Dollar Buy 11/19/14 34,804 35,587 (783) Singapore Dollar Sell 11/19/14 34,804 35,578 774 Swedish Krona Sell 12/17/14 272,445 282,470 10,025 Swiss Franc Sell 12/17/14 360,378 371,345 10,967 UBS AG Australian Dollar Sell 10/15/14 178,011 191,619 13,608 British Pound Buy 12/17/14 5,453,812 5,553,695 (99,883) Canadian Dollar Sell 10/15/14 144,512 151,573 7,061 Euro Buy 12/17/14 3,604,932 3,746,556 (141,624) Japanese Yen Sell 11/19/14 174,123 185,912 11,789 Singapore Dollar Buy 11/19/14 40,996 41,909 (913) Singapore Dollar Sell 11/19/14 40,996 41,920 924 WestPac Banking Corp. Australian Dollar Buy 10/15/14 181,859 193,006 (11,147) Australian Dollar Sell 10/15/14 181,859 186,006 4,147 Canadian Dollar Sell 10/15/14 286,703 295,636 8,933 Euro Sell 12/17/14 452,291 473,008 20,717 Japanese Yen Sell 11/19/14 620,452 663,397 42,945 New Zealand Dollar Sell 10/15/14 129,346 134,486 5,140 Total FUTURES CONTRACTS OUTSTANDING at 9/30/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) MSCI EAFE Index Mini (Short) 11 $1,011,835 Dec-14 $28,193 Russell 2000 Index Mini (Long) 48 5,263,680 Dec-14 (300,508) Russell 2000 Index Mini (Short) 17 1,864,220 Dec-14 106,386 S&P 500 Index E-Mini (Long) 97 9,532,675 Dec-14 (105,197) S&P 500 Index E-Mini (Short) 79 7,763,725 Dec-14 85,360 S&P Mid Cap 400 Index E-Mini (Long) 24 3,276,960 Dec-14 (141,888) S&P Mid Cap 400 Index E-Mini (Short) 10 1,365,400 Dec-14 58,732 SPI 200 Index (Long) 30 3,469,149 Dec-14 2,949 Tokyo Price Index (Short) 9 1,088,534 Dec-14 5,707 U.S. Treasury Bond 30 yr (Long) 17 2,344,406 Dec-14 (20,353) U.S. Treasury Bond Ultra 30 yr (Long) 8 1,220,000 Dec-14 (9,515) U.S. Treasury Note 2 yr (Long) 25 5,471,094 Dec-14 (673) U.S. Treasury Note 2 yr (Short) 26 5,689,938 Dec-14 357 U.S. Treasury Note 5 yr (Long) 61 7,213,727 Dec-14 (19,022) U.S. Treasury Note 10 yr (Long) 34 4,237,781 Dec-14 (19,799) Total WRITTEN SWAP OPTIONS OUTSTANDING at 9/30/14 (premiums $38,821) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 $218,000 $35,646 Total WRITTEN OPTIONS OUTSTANDING at 9/30/14 (premiums $3,687) (Unaudited) Expiration Contract date/strike price amount Value iShares MSCI Emerging Markets ETF (Put) Nov-14/$38.00 $4,582 $1,558 SPDR S&P rust (Put) Nov-14/180.00 2,447 2,129 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $13,137,000 (E) $(1,505) 12/17/16 3 month USD-LIBOR-BBA 1.00% $300 6,707,000 (E) 33,929 12/17/19 3 month USD-LIBOR-BBA 2.25% (1,165) 3,839,000 (E) 42,170 12/17/24 3 month USD-LIBOR-BBA 3.00% (7,376) 387,000 (E) (1,052) 12/17/44 3 month USD-LIBOR-BBA 3.50% (357) Total $73,542 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $17,472 $— 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(40) 552,406 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,434) 3,843 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 11 11,315 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 31 90,146 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 305 223,776 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 640 109,753 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 314 18,858 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 51 61,217 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 166 44,389 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 120 51,786 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (221) 9,386 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (40) 4,650 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (20) 4,650 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (20) 9,386 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (40) 24,455 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (103) 9,386 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (40) 265,908 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (690) 8,541 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 24 18,772 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (79) 72,599 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (315) Citibank, N.A. 43,132 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 123 baskets 62 — 12/19/14 (3 month USD-LIBOR-BBA plus 0.15%) A basket (CGPUTQL2) of common stocks 21,200 units 1,313 — 12/19/14 3 month USD-LIBOR-BBA minus 0.10% Russell 1000 Total Return Index 154,754 Credit Suisse International $359,387 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 1,327 252,328 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (655) Goldman Sachs International 43,134 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (99) 43,134 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (99) 11,390 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (30) 218,252 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (362) 404,339 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,050) Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $273 $4,000 5/11/63 300 bp $260 CMBX NA BBB- Index BBB-/P 482 8,000 5/11/63 300 bp 456 CMBX NA BBB- Index BBB-/P 926 15,000 5/11/63 300 bp 877 CMBX NA BBB- Index BBB-/P 912 16,000 5/11/63 300 bp 859 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 1,219 11,000 5/11/63 300 bp 1,183 Credit Suisse International CMBX NA BBB- Index BBB-/P 19 1,000 5/11/63 300 bp 16 CMBX NA BBB- Index BBB-/P 62 8,000 5/11/63 300 bp 36 CMBX NA BBB- Index BBB-/P 93 8,000 5/11/63 300 bp 66 CMBX NA BBB- Index BBB-/P 796 10,000 5/11/63 300 bp 763 CMBX NA BBB- Index BBB-/P 1,469 13,000 5/11/63 300 bp 1,426 CMBX NA BBB- Index BBB-/P 1,007 13,000 5/11/63 300 bp 964 CMBX NA BBB- Index BBB-/P 855 13,000 5/11/63 300 bp 812 CMBX NA BBB- Index BBB-/P 1,118 14,000 5/11/63 300 bp 1,070 CMBX NA BBB- Index BBB-/P 426 14,000 5/11/63 300 bp 380 CMBX NA BBB- Index BBB-/P 215 14,000 5/11/63 300 bp 169 CMBX NA BBB- Index BBB-/P 247 14,000 5/11/63 300 bp 200 CMBX NA BBB- Index BBB-/P 1,093 15,000 5/11/63 300 bp 1,043 CMBX NA BBB- Index BBB-/P 1,686 22,000 5/11/63 300 bp 1,613 CMBX NA BBB- Index BBB-/P 1,108 27,000 5/11/63 300 bp 1,019 CMBX NA BB Index — (89) 17,000 5/11/63 (500 bp) (76) CMBX NA BB Index — (210) 12,000 5/11/63 (500 bp) (200) CMBX NA BB Index — 211 8,000 5/11/63 (500 bp) 217 CMBX NA BB Index — 108 7,000 5/11/63 (500 bp) 114 CMBX NA BB Index — (46) 6,000 5/11/63 (500 bp) (41) CMBX NA BB Index — (57) 6,000 5/11/63 (500 bp) (53) CMBX NA BB Index — (55) 6,000 5/11/63 (500 bp) (50) CMBX NA BB Index — 80 4,000 5/11/63 (500 bp) 83 CMBX NA BB Index — (233) 12,000 5/11/63 (500 bp) (224) CMBX NA BBB- Index BBB-/P 43 1,000 5/11/63 300 bp 40 CMBX NA BBB- Index BBB-/P (30) 5,000 5/11/63 300 bp (47) CMBX NA BBB- Index BBB-/P (48) 5,000 5/11/63 300 bp (64) CMBX NA BBB- Index BBB-/P (94) 10,000 5/11/63 300 bp (127) CMBX NA BBB- Index BBB-/P (100) 10,000 5/11/63 300 bp (133) CMBX NA BBB- Index BBB-/P (33) 10,000 5/11/63 300 bp (66) CMBX NA BBB- Index BBB-/P (33) 10,000 5/11/63 300 bp (66) CMBX NA BBB- Index BBB-/P 27 10,000 5/11/63 300 bp (6) CMBX NA BBB- Index BBB-/P (34) 10,000 5/11/63 300 bp (67) CMBX NA BBB- Index BBB-/P 526 11,000 5/11/63 300 bp 490 CMBX NA BBB- Index BBB-/P 56 12,000 5/11/63 300 bp 12 CMBX NA BBB- Index BBB-/P 73 12,000 5/11/63 300 bp 33 CMBX NA BBB- Index BBB-/P (217) 12,000 5/11/63 300 bp (256) CMBX NA BBB- Index BBB-/P 8 12,000 5/11/63 300 bp (31) CMBX NA BBB- Index BBB-/P 42 12,000 5/11/63 300 bp 2 CMBX NA BBB- Index BBB-/P 309 13,000 5/11/63 300 bp 266 CMBX NA BBB- Index BBB-/P (151) 15,000 5/11/63 300 bp (200) CMBX NA BBB- Index BBB-/P 1,811 17,000 5/11/63 300 bp 1,755 CMBX NA BBB- Index BBB-/P (445) 23,000 5/11/63 300 bp (521) CMBX NA BBB- Index BBB-/P (362) 24,000 5/11/63 300 bp (441) CMBX NA BBB- Index BBB-/P (296) 24,000 5/11/63 300 bp (375) CMBX NA BBB- Index BBB-/P 17 25,000 5/11/63 300 bp (66) CMBX NA BBB- Index — (657) 14,000 1/17/47 (300 bp) (279) CMBX NA BBB- Index — (791) 14,000 1/17/47 (300 bp) (413) Goldman Sachs International CMBX NA BB Index — (95) 9,000 5/11/63 (500 bp) (89) CMBX NA BB Index — (58) 6,000 5/11/63 (500 bp) (53) CMBX NA BB Index — 90 4,000 5/11/63 (500 bp) 94 CMBX NA BBB- Index BBB-/P (55) 5,000 5/11/63 300 bp (71) CMBX NA BBB- Index BBB-/P (94) 10,000 5/11/63 300 bp (127) CMBX NA BBB- Index BBB-/P (100) 10,000 5/11/63 300 bp (133) CMBX NA BBB- Index BBB-/P (100) 10,000 5/11/63 300 bp (133) CMBX NA BBB- Index BBB-/P (27) 10,000 5/11/63 300 bp (60) CMBX NA BBB- Index BBB-/P (40) 10,000 5/11/63 300 bp (73) CMBX NA BBB- Index BBB-/P 126 11,000 5/11/63 300 bp 89 CMBX NA BBB- Index BBB-/P (198) 12,000 5/11/63 300 bp (238) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/14 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 22 Index — $105,862 $1,583,010 6/20/19 (500 bp) $9,325 NA IG Series 22 Index BBB+/P (35,164) 1,900,000 6/20/19 100 bp (4,201) NA IG Series 22 Index BBB+/P (10,615) 750,000 6/20/19 100 bp 1,607 NA HY Series 22 Index — 67,915 1,021,680 6/20/19 (500 bp) 5,610 NA HY Series 22 Index — 107,680 1,595,880 6/20/19 (500 bp) 10,358 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's currency abbreviations BRL Brazilian Real CAD Canadian Dollar USD / $ United States Dollar Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OJSC Open Joint Stock Company PJSC Public Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $182,680,080. (b) The aggregate identified cost on a tax basis is $191,605,923, resulting in gross unrealized appreciation and depreciation of $21,747,079 and $3,215,225, respectively, or net unrealized appreciation of $18,531,854. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $18,626, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $32,144,304 $36,762,723 $37,059,685 $15,630 $31,847,342 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $5,417,195, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $5,250,638. Certain of these securities were sold prior to the close of the reporting period. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 200 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights. At the close of the reporting period, the fund maintained liquid assets totaling $45,193,166 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned, to enhance the return on securities owned, to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to sepcific securities, to gain exposure to a basket of securities, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $209,038 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $134,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $3,708,778 $1,398,959 $6,139 Capital goods 6,772,435 1,017,011 — Communication services 3,367,693 757,617 — Conglomerates 1,138,145 338,136 — Consumer cyclicals 9,774,521 2,394,965 — Consumer staples 6,128,566 1,838,577 644 Energy 6,892,013 1,059,894 200 Financials 16,887,038 4,414,603 18,626 Health care 12,688,015 1,882,601 — Technology 15,321,921 922,362 — Transportation 1,642,352 295,621 — Utilities and power 3,131,244 719,231 — Total common stocks Asset-backed securities — 2,958,000 — Convertible bonds and notes — 29,054 — Convertible preferred stocks — 51,756 — Corporate bonds and notes — 31,560,432 1 Foreign government and agency bonds and notes — 1,156,325 — Investment companies 47,790 — — Mortgage-backed securities — 5,947,655 — Municipal bonds and notes — 20,184 — Preferred stocks 106,173 115,659 — Purchased options outstanding — 5,521 — Senior loans — 400,026 — U.S. government and agency mortgage obligations — 23,302,399 — U.S. treasury obligations — 190,391 — Warrants — — — Short-term investments 31,957,342 7,771,162 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $541,513 $— Futures contracts (329,271) — — Written options outstanding — (3,687) — Written swap options outstanding — (35,646) — Interest rate swap contracts — (82,140) — Total return swap contracts — 173,729 — Credit default contracts — (214,136) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts	$44,017	$258,153 Foreign exchange contracts	1,201,563	660,050 Equity contracts	468,802	551,280 Interest rate contracts	5,969	194,985 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$2,000 Written equity option contracts (contract amount)$2,000 Written swap option contracts (contract amount)$200,000 Futures contracts (number of contracts)600 Forward currency contracts (contract amount)$79,400,000 Centrally cleared interest rate swap contracts (notional)$25,800,000 OTC total return swap contracts (notional)$21,300,000 OTC credit default contracts (notional)$510,000 Centrally cleared credit default contracts (notional)$12,300,000 Warrants (number of warrants)8,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts§ $– $– $5,900 $– $– $– $– $– $– $– $– $– $– $– $5,900 OTC Total return swap contracts*# – 1,662 – 176,077 1,327 – 179,066 OTC Credit default contracts*# – 817 – 15 – 832 Centrally cleared credit default contracts§ – – 3,023 – 3,023 Futures contracts§ – 24,653 – 24,653 Forward currency contracts# 128,032 199,363 – 217,670 108,470 69,788 36,572 107,031 109,357 – 652 110,082 33,382 81,882 1,202,281 Purchased options# 5,521 – 5,521 Total Assets $133,553 $201,025 $8,923 $393,747 $110,614 $69,788 $36,587 $107,031 $109,357 $24,653 $652 $110,082 $33,382 $81,882 $1,421,276 Liabilities: Centrally cleared interest rate swap contracts§ – – 83 – 83 OTC Total return swap contracts*# – 3,042 – – 655 – 1,640 – 5,337 OTC Credit default contracts*# 141 36 – – 1,554 – 258 – 1,989 Centrally cleared credit default contracts§ – – 25,581 – 25,581 Futures contracts§ – 93,861 – 93,861 Forward currency contracts# 653 39,283 – 138,998 31,709 48,048 9,353 7,046 56,536 – 560 75,015 242,420 11,147 660,768 Written swap options# – 35,646 – 35,646 Written options# 3,687 – 3,687 Total Liabilities $4,481 $42,361 $25,664 $138,998 $33,918 $48,048 $11,251 $7,046 $92,182 $93,861 $560 $75,015 $242,420 $11,147 $826,952 Total Financial and Derivative Net Assets $129,072 $158,664 $(16,741) $254,749 $76,696 $21,740 $25,336 $99,985 $17,175 $(69,208) $92 $35,067 $(209,038) $70,735 $594,324 Total collateral received (pledged)##† $110,000 $88,802 $– $– $– $– $– $99,985 $– $– $– $– $(134,000) $– Net amount $19,072 $69,862 $(16,741) $254,749 $76,696 $21,740 $25,336 $– $17,175 $(69,208) $92 $35,067 $(75,038) $70,735 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2014
